Exhibit 10.1

 

DATED October 8, 2008

 

SHARE PURCHASE AGREEMENT

 

IN RELATION TO

 

CHINA HR.COM HOLDINGS LTD

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions and Interpretations

1

 

 

 

2.

Sale and Purchase

9

 

 

 

3.

Purchase Price

9

 

 

 

4.

Conditions

13

 

 

 

5.

Closing

14

 

 

 

6.

Representations and Warranties

17

 

 

 

7.

Post-Closing Covenants

19

 

 

 

8.

Indemnification

22

 

 

 

9.

Confidentiality

25

 

 

 

10.

Further Assurance

25

 

 

 

11.

No Partnership

25

 

 

 

12.

Remedies

25

 

 

 

13.

Consents

26

 

 

 

14.

Costs

26

 

 

 

15.

Assignment

26

 

 

 

16.

Entire Agreement

26

 

 

 

17.

Amendment

26

 

 

 

18.

Notices

26

 

 

 

19.

Waiver

29

 

 

 

20.

Severability

30

 

 

 

21.

Counterparts

30

 

 

 

22.

Governing Law

30

 

 

 

23.

Dispute Resolution

30

 

--------------------------------------------------------------------------------


 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made on October 8, 2008

 

AMONG:

 

(1)           China HR.com Holdings Ltd, a company established under the laws of
the Cayman Islands with its registered office at Scotia Centre, 4th Floor,
P.O. Box 2804, George Town, Grand Cayman, Cayman Islands (the “Company”);

 

(2)           the shareholders of the Company listed on Part I of Schedule 2
hereto (the “Sellers”);

 

(3)          Jiexian ZHANG, ([CHINESE CHARACTERS]) an individual with PRC
Identity Card No. 510102196410128492 (“Mr.  Jiexian Zhang”); Jianguo ZHANG
([CHINESE CHARACTERS]), an individual with PRC Identity Card No. 620105630516101
(“Mr. Jianguo Zhang”); Xuebin LU ([CHINESE CHARACTERS]), an individual with PRC
Identity Card No. 340825197305264615 (“Mr. Xuebin Lu”); Shengping TANG ([CHINESE
CHARACTERS]), an individual with PRC Identity Card No. 110108197409170034
(“Mr. Shengping Tang”); Xiaowen ZHANG ([CHINESE CHARACTERS]), an individual with
PRC Identity Card No. 650104196905140710 (“Mr. Xiaowen Zhang”);

 

(4)           Monster Worldwide Netherlands B.V., a company established under
the laws of the Netherlands (the “Purchaser”);

 

(5)           Monster Worldwide Limited (formerly known as TMP Worldwide
Limited), a company established under the laws of England (“TMP”);

 

(6)           the shareholders of the Company listed on Part II of Schedule 2
hereto (the “ESOP Holders”); and

 

(7)           Monster Worldwide, Inc., a Delaware corporation (“MWI”).

 

RECITALS

 

WHEREAS:

 

The Sellers and the ESOP Holders desire to sell or procure to be sold an
aggregate of 30,907,569 ordinary shares of the Company with a par value of $0.05
per share (the “Shares”) registered in their names to the Purchaser, and the
Purchaser desires to purchase the Shares from the Sellers and the ESOP Holders
upon the terms and conditions set forth herein.

 

IT IS AGREED as follows:

 

1.             DEFINITIONS AND INTERPRETATIONS

 


1.1           DEFINITIONS.


 

In this Agreement, unless the context requires otherwise:

 

“Accounts” means, in relation to a Group Company, its Audited Accounts and its
Management Accounts;

 

“Affiliate” means, in relation to any Person, any Person which is Controlled by,
and Controls or is under common Control with, the first-mentioned Person;

 

“Agreed Claim” has the meaning given in Clause 3.5.2(a);

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning given in the Preamble;

 

“AIC” means the relevant PRC Administration for Industry and Commerce;

 

“Approval” means any written approval, authorization, concession, consent,
certificate, license, permit, entitlement and the like of or from relevant PRC
Authorities;

 

“Applicable Laws” means with respect to any Person or matter, any and all
provisions of any constitution, treaty, statute, law, rules of common law or
equity, legislation, regulation, ordinance, code, rule, judgment, order, decree,
conditions of any Approval, requirement, directive, guideline, policy or other
restriction or any decision of, or determination by, or any interpretation or
administration of any of the foregoing by any governmental, administrative,
legislative judicial or securities regulatory authority, including any stock
exchange, or board on which the Shares or any Person are listed, whether at the
national or any local level, whether in effect as of the date hereof or
thereafter and in each case as amended from time to time, applicable to such
Person or matter;

 

“Arbitrated Claim Amount” has the meaning given in Clause 3.5.4;

 

“Audited Accounts” means, in relation to a Group Company, its audited financial
statements for the financial year ending on December 31, 2007, a copy of which
has been delivered to the Purchaser;

 

“Business” means the business of the Group Companies as operated as of the
Closing Date;

 

“Business Day” means a calendar day (except Saturdays or Sundays) on which banks
operating in the PRC, Hong Kong and the U.S. are open for ordinary business and
dealings in inter-bank deposits and payments can take place;

 

“BVI HoldCo” means China-HR.com Corporation, a company established under the
laws of the British Virgin Island with its registered office at P.O. Box 957,
Offshore Incorporation Centre, Road Town, Tortola, British Virgin Islands;

 

“Cash Balance” means the aggregate cash and bank balances of the Group Companies
taken as a whole as of the end of the Closing Date, which, for the avoidance of
doubt, shall not include the amount of RMB2,074,239.50 (which is the amount
deposited with E-Career Beijing to pay the individual income tax liabilities of
the ESOP Holders with respect their option exercises) but shall include the ESOP
Exercise Price;

 

“China” or “PRC” means the People’s Republic of China but excluding, for the
purposes of this Agreement, Hong Kong, the Macau Special Administrative Region
and Taiwan;

 

“Claim” has the meaning given in Clause 8.1.8;

 

“Close Relatives” means in relation to any individual, such individual’s spouse,
parents, siblings and children (including step children);

 

“Closing” means the taking of the steps referred to in Clause 5;

 

“Closing Date” means the date on which all the Conditions are satisfied (other
than those Conditions which have been waived in accordance with this Agreement,
and those Conditions whose satisfaction by their terms or nature can only be
determined on such date), or such other date as may be agreed between the
Parties in writing;

 

“Company” has the meaning given in the Preamble;

 

“Condition” means a condition set out in Clause 4.1;

 

2

--------------------------------------------------------------------------------


 

“Contract” means any agreement, lease, evidence of Indebtedness, mortgage,
indenture, security agreement or other contract (whether written or oral);

 

“Contributing Seller” has the meaning given in Clause 3.3;

 

“Control” means, in relation to a Person (other than a natural person): (i) the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities, by contract, credit arrangement or proxy, or as trustee, executor,
agent or otherwise; (ii) the possession, directly or indirectly, of more than
one-half of the voting power of such Person (or more than twenty-five percent
(25%) of such voting power for the purposes of Clause 7.2.3); or (iii) the
power, directly or indirectly, to appoint a majority of the members of, or
otherwise control, the board of directors or similar governing body of such
Person (or more than twenty-five percent (25%) of the members of such governing
entity for the purposes of Clause 7.2.3);

 

“Counter Notice” has the meaning given in Clause 3.5.2(a);

 

“Directors” means the directors from time to time of any Group Company; and each
is referred to as a “Director”;

 

“Disclosure Schedule” means the schedule of exceptions, dated the date of this
Agreement, attached as Schedule 7;

 

“Disputed Claim” has the meaning given in Clause 3.5.2(b);

 

“Dispute Period” has the meaning given in Clause 3.5.2(a);

 

“DOC” has the meaning given in Clause 18.5.1, Part II of Schedule 3;

 

“E-Career Beijing” means E-career (Beijing), Ltd. ([CHINESE CHARACTERS]), a
cooperative joint venture established under the laws of the PRC with its
registered office at Rooms 810 and 812, Yanyuan Resources Tower, 151
Zhongguancun North Street, Haidian District, Beijing, PRC;

 

“E-Career Shanghai” means E-career Network Technology (Shanghai) Co., Ltd.
([CHINESE CHARACTERS]), a cooperative joint venture established under the laws
of the PRC with its registered office at Room 108, No. 3618, Tanglu Road, Pudong
District, Shanghai, PRC;

 

“E-Career Suzhou” means E-career (Suzhou) Co., Ltd. ([CHINESE CHARACTERS]) a
wholly foreign-owned enterprise established under the laws of the PRC with its
registered office at 8th Floor, Phase III of International Technology Park,
No. 328 Jichang Road, Suzhou Industrial Park, Suzhou, PRC;

 

“E-Channel Beijing” means Beijing E-Channel Enterprise Management Consulting
Co., Ltd. ([CHINESE CHARACTERS]), a domestic limited liability company
established under the laws of the PRC with its registered office at 4th Floor,
Tower 2, CITIC Tower, No. 19 Jianguomenwai Street, Chaoyang District, Beijing,
PRC;

 

“Encumbrance” means any mortgage, assessment, security interest, lease, charge,
pledge, lien, hypothecation, easements, rights of way, retention of title,
conditional sale, adverse claim or levy, or other encumbrance of any kind, or
any conditional sale Contract, title retention Contract or other Contract to
give any of the foregoing, whether arising by operation of law or otherwise; and
shall

 

3

--------------------------------------------------------------------------------


 

include any agreement, commitment or arrangement to create or effect any of the
above; and “Encumber” shall be construed accordingly;

 

“ESOP Cash Amount” has the meaning given in Clause 3.2(ii);

 

“ESOP Exercise Price” has the meaning given in Clause 3.2(iv);

 

“ESOP Holders” has the meaning given in the Preamble;

 

“Escrow Account” has the meaning given in Clause 3.3;

 

“Escrow Agent” has the meaning given in Clause 3.3;

 

“Escrow Amount” has the meaning given in Clause 3.3;

 

“Escrow Agreement” means that certain Escrow Agreement by and among JPMorgan
Chase, the Seller Representatives and the Purchaser dated as of October 6, 2008;

 

“Escrow Fees” has the meaning given in Clause 3.5.6;

 

“Escrow Period” has the meaning given in Clause 3.3;

 

“ESOP Cash Amount” has the meaning given in Clause 3.2(ii);

 

“FCPA” has the meaning given in Clause 18.3, Part II of Schedule 3;

 

“First Company Board Resolutions” has the meaning given in Clause 5.2.2(b);

 

“Group Companies” means the Company, BVI HoldCo, HKCo and the PRC Subsidiaries,
the details for which are set forth in Schedule 1; and “Group Company” means any
of the Group Companies;

 

“HKCo” means China HR.com (Hong Kong) Limited, a company established under the
laws of Hong Kong, with its registered address at 9/F., Tung Ning Building,
249–253, Des Voeux Road, Central, Hong Kong;

 

“HKIAC” has the meaning given in Clause 23.2;

 

“Hong Kong” means the Hong Kong Special Administrative Region of PRC;

 

“Indebtedness” means of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases, or (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person;

 

“Indemnified Party” has the meaning given in Clause 8.1.8;

 

“Indemnifying Party” has the meaning given in Clause 8.1.8;

 

“Initial Sellers Cash Amount” has the meaning given in Clause 3.2(i);

 

“Internet Recruiting Business” has the meaning given in Clause 7.2.3(a);

 

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, Hong Kong
Branch;

 

“Key Employee” means each of the Persons listed on Schedule 13;

 

4

--------------------------------------------------------------------------------


 

“Last Accounting Date” has the meaning given in Clause 6.3, Part II of Schedule
3;

 

“Leased Properties” means the properties (and their particulars) that are set
out in Schedule 5;

 

“Liable Seller” has the meaning given in Clause 3.5.2(e);

 

“Lists” has the meaning given in Clause 18.5.1, Part II of Schedule 3;

 

“Losses” means any losses, liabilities, costs, expenses (including interest),
charges, dues, actions, damages, injuries, claims, fines, penalties, late
payment charges, demands, judgments, costs, expenses (including reasonable legal
fees and other reasonable professional fees and disbursements), Taxes,
deficiencies, suits or proceedings (including appeals);

 

“Mr. Jiexian Zhang” has the meaning given in the Preamble;

 

“Mr. Jianguo Zhang” has the meaning given in the Preamble;

 

“Mr. Shengping Tang” has the meaning given in the Preamble;

 

“Mr. Xiaowen Zhang” has the meaning given in the Preamble;

 

“Mr. Xuebin Lu” has the meaning given in the Preamble;

 

“Management Accounts” means, in relation to a Group Company, its unaudited
management accounts for the period commencing on the day after the period
covered by its Audited Accounts and ending on July 31, 2008, a copy of which is
attached as Schedule 8;

 

“Management Shareholders” means Union Advance Group Limited, Great Strategies
Group Limited and Empire People Limited, and “Management Shareholder” means any
one of them;

 

“Management Warranties” has the meaning given in Clause 6.2;

 

“Material Adverse Change” means any change, effect, event, circumstance or
development (each a “Material Adverse Change”, and collectively, “Material
Adverse Changes”), individually or in the aggregate, and taken together with all
other Changes, that is materially adverse to the business, assets, operations,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole;

 

“Material Contracts” means any Contract other than (i) Contracts for the
purchase of supplies and services that were entered into in the ordinary course
of business that do not involve more than Twenty-Five Thousand United States
Dollars (US$25,000) and do not extend for more than one year beyond the date
hereof, (ii) sales Contracts entered into in the ordinary course of business,
(iii) Contracts terminable at will by such Group Company on no more than thirty
(30) days’ notice without cost or liability to such Group Company which neither
involve any employment or consulting arrangement nor are material to the conduct
of the Company’s business, and (iv) Contracts provided for in this Agreement;

 

“MWI” has the meaning given in the Preamble;

 

“Non-Management Shareholders” means E-Career Holdings Ltd., Good Connection
Enterprises Ltd., All United Consultants Limited, Surbiton Investments Ltd.,
Full Moon Resources Ltd., Macintosh Associates Ltd. and Beauchamp Int’l Limited;
and “Non-Management Shareholder” means any one of them;

 

“Notice of Arbitration” has the meaning given in Clause 23.2;

 

5

--------------------------------------------------------------------------------


 

“Notice of Claim” means written notice of a Claim specifying in reasonable
detail material aspects of the Claim (including the nature and basis of the
Claim, the individual items included in the Claim, the date such item of the
Claim was either paid, properly accrued, or arose, and the aggregate amount of
the Claim or the Purchaser’s bona fide estimate of the amount of Claim);

 

“OFAC” has the meaning given in Clause 18.4, Part II of Schedule 3;

 

“Order” and “Orders” have the meaning given in Clause 18.4, Part II of Schedule
3;

 

“Organizational Documents” means with respect to any Person other than a natural
person, the memorandum of association, articles of association, certificates of
incorporation, registration certificates, by-laws, business license,
shareholders’ agreement, joint venture contracts, partnership agreements and
other agreements, certificates, instruments or documents, individually or
collectively, pursuant to which such Person is established or organized, and/or
which govern internal affairs of such Person, as may from time to time be
amended;

 

“Parties” means the parties to this Agreement and “Party” means any one of them;

 

“Person” means any natural person, company, corporation, general partnership,
limited partnership, proprietorship, joint venture, firm, trust, union,
government, statutory or public authority, or any entity or incorporated or
unincorporated organization or association;

 

“PRC Authorities” means the central, provincial, and local governments of all
levels in the PRC, including all the ministries, departments, commissions,
bureaus and branches of national, provincial, county or other administrative
level;

 

“PRC Laws” means the Applicable Laws of the PRC;

 

“PRC Subsidiaries” means E-Career Beijing, E-Career Shanghai, E-Career Suzhou,
Shanghai Huaying and E-Channel Beijing, and “PRC Subsidiary” means any of the
PRC Subsidiaries;

 

“Prior Agreement” has the meaning given in Clause 5.4;

 

“Purchase Price” has the meaning given in Clause 3.1;

 

“Purchaser” has the meaning given in the Preamble.

 

“Registered Capital” means the registered capital of the PRC Subsidiaries from
time to time and shall include all rights and interests attaching thereto;

 

“RMB” or “Renminbi” means Renminbi, the lawful currency of PRC;

 

“SAFE” means the PRC State Administration of Foreign Exchange, the Chinese
government authority responsible for implementing and enforcing foreign exchange
controls in China;

 

“SAFE Circulars” means the SAFE Circular on Issues relating to the
Administration of Foreign Exchange of Company Financing through Offshore Special
Purpose Vehicles and Round-Tripping Investment by PRC Residents issued by SAFE
with effect from November 1, 2005 and any PRC Laws in force from time to time
which operate to implement, restate, amend or repeal any of the aforesaid
circular or any part thereof;

 

“Second Company Board Resolutions” has the meaning given in Clause 5.2.3(b);

 

“Seller A ESOP Amount” has the meaning given in Clause 3.2(v);

 

“Seller B ESOP Amount” has the meaning given in Clause 3.2(vi);

 

6

--------------------------------------------------------------------------------


 

“Sellers” has the meaning given in the Preamble;

 

“Sellers Trust Amount” has the meaning given in Clause 3.2(iii);

 

“Seller Representatives” means initially each of Union Advance Group Limited,
Good Connection Enterprises Ltd. E-Career Holdings Ltd. and Full Moon Resources
Ltd. or any other representative appointed pursuant to the Seller Side Agreement
dated as of October 8, 2008 amongst the Contributing Sellers;

 

“Seller Warranties” has the meaning given in Clause 6.1;

 

“Selling Parties” means the Sellers, ESOP Holders, Mr. Jiexian Zhang,
Mr. Jianguo Zhang, Mr. Xuebin Lu, Mr. Shengping Tang and Mr. Xiaowen Zhang.

 

“Settled Claim” has the meaning given in Clause 3.5.2(b);

 

“Shares” has the meaning given in the Recitals;

 

“Shanghai Huaying” means Shanghai Huaying Network Technology Co., Ltd. ([CHINESE
CHARACTERS]), a domestic limited liability company established under the laws of
the PRC with its registered office at Room 202, No. 3528 (Yi), Tanglu Road,
Pudong District, Shanghai, PRC;

 

“Social Insurance Premiums” means the social insurance premiums, including
retirement insurance, unemployment insurance, medical insurance, birth
insurance, employment injury insurance, housing reserve fund and any other
social security funds, payable under PRC Laws;

 

“Subsidiary” means any corporate Person in which the Company or any subsidiary
holds, directly or indirectly, shares, registered capital, or any other equity
interest from time to time, including without limitation the PRC Subsidiaries,
and “Subsidiaries” shall mean all such Persons, including E-Channel Beijing;

 

“Taxes” means:

 

(i) all forms of taxation, whether levied by reference to income, profits,
gains, asset values, turnover, added value, payroll, ownership of any asset or
occupation of premises or other matters of any kind; and

 

(ii) all statutory, governmental, national, state, provincial, local
governmental or municipal impositions, duties, contributions, rates and levies
of whatever nature,

 

in each case, whenever and wherever imposed (whether imposed by way of a
withholding or deduction for or on account of tax or otherwise), including
individual income tax relating to employees, and all penalties, charges, costs
and interest relating thereto;

 

“TMP” has the meaning given in the Preamble;

 

 “US Dollars” or “US$” means United States Dollar, the lawful currency of the
U.S.A;

 

“U.S.” or “U.S.A.” means the United States of America;

 

“US GAAP” means the generally accepted accounting principles in the U.S.A.
consistently applied; and

 

“Warranties” means the Seller Warranties, the Management Warranties and the
representations and warranties given by the Purchaser under this Agreement.

 

7

--------------------------------------------------------------------------------


 


1.2


INTERPRETATIONS.


 


 


 


 


1.2.1


ANY REFERENCES, EXPRESS OR IMPLIED, TO STATUTES OR STATUTORY PROVISIONS SHALL BE
CONSTRUED AS REFERENCES TO THOSE STATUTES OR PROVISIONS AS RESPECTIVELY AMENDED
OR RE-ENACTED OR AS THEIR APPLICATION IS MODIFIED FROM TIME TO TIME BY OTHER
PROVISIONS (WHETHER BEFORE OR AFTER THE DATE HEREOF) AND SHALL INCLUDE ANY
STATUTES OR PROVISIONS OF WHICH THEY ARE RE-ENACTMENTS (WHETHER WITH OR WITHOUT
MODIFICATION) AND ANY ORDERS, REGULATIONS, INSTRUMENTS OR OTHER SUBORDINATE
LEGISLATION UNDER THE RELEVANT STATUTE OR STATUTORY PROVISION. REFERENCES TO
SECTIONS OF CONSOLIDATING LEGISLATION SHALL WHEREVER NECESSARY OR APPROPRIATE IN
THE CONTEXT BE CONSTRUED AS INCLUDING REFERENCES TO THE SECTIONS OF THE PREVIOUS
LEGISLATION FROM WHICH THE CONSOLIDATING LEGISLATION HAS BEEN PREPARED.


 


 


 


 


1.2.2


REFERENCES TO ANY DOCUMENT (INCLUDING THIS AGREEMENT) ARE REFERENCES TO THAT
DOCUMENT AS AMENDED, CONSOLIDATED, SUPPLEMENTED, NOVATED OR REPLACED FROM TIME
TO TIME.


 


 


 


 


1.2.3


REFERENCES HEREIN TO RECITALS, CLAUSES AND SCHEDULES ARE TO THE RECITALS OF,
CLAUSES IN AND THE SCHEDULES TO THIS AGREEMENT UNLESS THE CONTEXT REQUIRES
OTHERWISE AND THE RECITALS, THE SCHEDULES AND THE APPENDICES TO THIS AGREEMENT
SHALL BE DEEMED TO FORM PART OF THIS AGREEMENT.


 


 


 


 


1.2.4


THE EXPRESSIONS “SELLER” AND THE “PURCHASER” SHALL, WHERE THE CONTEXT PERMITS,
INCLUDE THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


 


 


 


1.2.5


THE EXPRESSIONS “INCLUDING” OR “INCLUDES” MEANS INCLUDING OR INCLUDES WITHOUT
LIMITATION.


 


 


 

 

1.2.6

Where under this Agreement the day on which any act, matter or thing is to be
done is a day other than a Business Day, such act, matter or thing shall be done
on the immediately succeeding Business Day, unless otherwise specified. If a
period of time is specified and dates from, after or before a given day or the
day of an act or event, it is to be calculated exclusive of that day unless
otherwise specified.


 


 


 


 


1.2.7


ALL REFERENCE TO TIME SHALL BE TO BEIJING, PRC TIME UNLESS OTHERWISE SPECIFIED.


 


 


 


 


1.2.8


TO BE EFFECTIVE UNDER THIS AGREEMENT, ANY CONSENT, APPROVAL, PERMISSION OR
AUTHORIZATION TO BE GIVEN BY A PARTY MUST BE IN WRITING, SIGNED BY OR ON ITS
BEHALF. NOTHING IN THIS AGREEMENT IS TO BE CONSTRUED AS IMPOSING ANY OBLIGATION
ON A PARTY NOT TO REFUSE ANY CONSENT, APPROVAL, PERMISSION OR AUTHORIZATION
UNREASONABLY OR WITHOUT DELAY, SAVE WHERE EXPRESSLY PROVIDED IN THIS AGREEMENT.
THE PARTY MAY IMPOSE ANY CONDITIONS IT DEEMS APPROPRIATE TO ANY CONSENT,
APPROVAL, PERMISSION OR AUTHORIZATION IT GIVES (IF ANY).


 


 


 


 


1.2.9


ANY CONSENT, APPROVAL, PERMISSION OR AUTHORIZATION GIVEN BY A PARTY SHALL
OPERATE AS A CONSENT, APPROVAL, PERMISSION OR AUTHORIZATION ONLY FOR THE
PARTICULAR MATTER TO WHICH IT RELATES AND NOT AS A GENERAL WAIVER OR RELEASE OF
ANY OF THE PROVISIONS OF THIS AGREEMENT NOR SHALL IT BE CONSTRUED AS DISPENSING
WITH THE NECESSITY OF OBTAINING CONSENT, APPROVAL, PERMISSION OR AUTHORIZATION
FROM ANOTHER PERSON (IF REQUIRED BY APPLICABLE LAWS OR OTHERWISE) OR THE
SPECIFIC CONSENT, APPROVAL, PERMISSION OR AUTHORIZATION OF THAT PARTY IN FUTURE,
UNLESS EXPRESSLY SO PROVIDED.


 


 


 


 


1.2.10


UNLESS THE CONTEXT REQUIRES OTHERWISE, WORDS IMPORTING THE SINGULAR INCLUDE THE
PLURAL AND VICE VERSA AND WORDS IMPORTING A GENDER INCLUDE EVERY GENDER.

 

8

--------------------------------------------------------------------------------


 


1.2.11                  ALL REFERENCES TO THE OBTAINING OF AN APPROVAL INCLUDE:


 

(A)                                 THE OBTAINING OF ALL APPLICABLE WRITTEN
APPROVALS, AUTHORIZATIONS, CONCESSIONS, CONSENTS, CERTIFICATES, LICENSES,
PERMITS, ENTITLEMENTS AND THE LIKE OF OR FROM THE RELEVANT PRC AUTHORITIES;

 

(B)                                THE COMPLETION OF ALL REQUIRED FILINGS,
REGISTRATION, NOTIFICATION OR THE LIKE OF THE SAME WITH OR TO THE RELEVANT PRC
AUTHORITIES IN REGARDS TO THE APPROVAL; AND

 

(C)                                 THE OBTAINING OF ALL CERTIFICATES OR OTHER
DOCUMENTARY EVIDENCE ISSUED BY THE RELEVANT PRC AUTHORITIES AND DELIVERED TO THE
APPLYING PARTY FOR (I) ANY OF THE ABOVE WRITTEN APPROVALS, AUTHORIZATIONS,
CONCESSIONS, CONSENTS, CERTIFICATES, LICENSES, PERMITS, ENTITLEMENTS OR THE LIKE
AND (II) THE COMPLETION OF ALL FILINGS, REGISTRATIONS, NOTIFICATIONS OR
PROCEDURES OR THE LIKE.

 


1.2.12                REFERENCES TO ANY SPECIFIED CHINESE GOVERNMENT AUTHORITY
IN THIS AGREEMENT SHALL INCLUDE THE PRC AUTHORITIES SUCCEEDING OR FROM TIME TO
TIME EXERCISING THE FUNCTIONS OF THE FIRST MENTIONED CHINESE GOVERNMENT
AUTHORITY RELEVANT TO THIS AGREEMENT.


 


1.2.13                HEADINGS ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT
AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


1.2.14                WHERE A WORD OR PHRASE IS DEFINED, ITS OTHER GRAMMATICAL
FORMS HAVE A CORRESPONDING MEANING.


 


1.2.15                WHERE ANY STATEMENT IS TO THE EFFECT THAT ANY PERSON IS
NOT AWARE OF ANY MATTER OR CIRCUMSTANCE OR IS A STATEMENT QUALIFIED BY THE
EXPRESSION “TO THE PERSON’S KNOWLEDGE” OR “SO FAR AS THE PERSON IS AWARE” OR ANY
SIMILAR EXPRESSION, THAT STATEMENT (A) SHALL BE DEEMED TO REFER TO THE ACTUAL
KNOWLEDGE OF A FACT OF SUCH PERSON AND (IF APPLICABLE) ITS DIRECTORS AND
EMPLOYEES AND (B) SHALL INCLUDE A FURTHER STATEMENT THAT IT HAS BEEN MADE AFTER
DUE AND CAREFUL ENQUIRIES.


 

2.                                      SALE AND PURCHASE

 


2.1                                 SALE OF SHARES.


 

Subject to the terms and conditions of this Agreement, the Purchaser shall
purchase all rights, title and interests in the Shares from the Sellers and the
ESOP Holders, and each Seller and ESOP Holder shall sell to the Purchaser the
number of Shares in the Company set forth opposite such Seller’s name in Part I
of Schedule 2 and set forth opposite such ESOP Holder’s name in Part II of
Schedule 2, respectively, in each case free from all Encumbrances and together
with all rights attaching or accruing to them at Closing.

 

2.2                              The Parties hereto acknowledge and agree that
the Purchaser shall not be obliged to complete the purchase of any Shares unless
the purchase of all Shares is completed simultaneously in accordance with this
Agreement.

 

3.                                      PURCHASE PRICE


 


3.1                                 EACH SELLER AND ESOP HOLDER SHALL BE
ENTITLED TO RECEIVE CONSIDERATION IN CASH IN RESPECT OF THE SHARES HELD BY SUCH
SELLER OR ESOP HOLDER IN SUCH AGGREGATE AMOUNT AS SET FORTH OPPOSITE SUCH
SELLER’S NAME IN SCHEDULE 2 AND SUCH ESOP HOLDER’S NAME IN SCHEDULE 2.  THE
TOTAL CONSIDERATION PAYABLE BY THE PURCHASER FOR THE SHARES SHALL BE
US$174,000,000 AS ADJUSTED PURSUANT TO CLAUSES 3.3, 3.4 AND 3.5 BELOW (THE
“PURCHASE PRICE”).

 

9

--------------------------------------------------------------------------------


 


3.2                                 CLOSING DATE PAYMENT.


 


AT THE CLOSING, THE PURCHASER SHALL DELIVER:

 

(i) an aggregate amount of US$106,799,380.32  (the “Initial Sellers Cash
Amount”), to the Sellers, payable to the Sellers in such amounts and to the bank
accounts as set forth opposite the Sellers’ name in Part I of Schedule 2;

 

(ii) an aggregate amount of US$20,296,572.67 (the “ESOP Cash Amount”) to the
Escrow Agent, pursuant to the terms and conditions of the Escrow Agreement;

 

(iii) an aggregate amount of US$1,600,000.00 (the “Sellers Trust Amount”) to the
account of Morrison & Foerster LLP as set forth in Part II of Schedule 2;

 

(iv) an aggregate amount of US$2,657,127.22 (the “ESOP Exercise Price”) to the
account of the Company as set forth in Part II of Schedule 2;

 

(v) an amount of US$2,377,378.35 (the “Seller A ESOP Amount”) to the account of
Seller A to the bank account as set forth opposite his or her name in Part II of
Schedule 2; and

 

(vi) an amount of US$269,541.41 (the “Seller B ESOP Amount”) to the account of
Seller B to the bank account as set forth opposite his or her name in Part II of
Schedule 2.

 

The Purchaser’s obligation to pay the Initial Sellers Cash Amount, ESOP Cash
Amount, Sellers Trust Amount, ESOP Exercise Price, the Seller A ESOP Amount and
the Seller B ESOP Amount portions of the Purchase Price shall be fully
discharged upon such payments being delivered in accordance with this Clause
3.2.

 


3.3                                 ESCROW AMOUNT.


 

Of the Purchase Price, US$40,000,000 (the “Escrow Amount”) shall be paid by the
Purchaser into an interest-bearing account (the “Escrow Account”) in the name of
JPMorgan Chase Bank, N.A. Hong Kong Branch (the “Escrow Agent”) governed by the
Escrow Agreement and shall be held there for a period of no longer than eighteen
(18) months from the Closing Date (the “Escrow Period”).  With respect to each
Seller and applicable ESOP Holder, those amounts set forth opposite such
Seller’s name in Part I of Schedule 2 and such ESOP Holder’s name in Part II of
Schedule 2, shall be deemed to have been contributed to the Escrow Amount by
that Seller or ESOP Holder.  Each Seller and ESOP Holder who is deemed to have
contributed any amount to the Escrow Account is referred to as a “Contributing
Seller”.  During the Escrow Period, the Escrow Amount shall be made available to
the Purchaser to satisfy Claims in accordance with the provisions of Clause 3.5.

 


3.4                                 PRIOR TO THE CLOSING DATE, THE PURCHASER AND
THE SELLER REPRESENTATIVES SHALL ENTER INTO THE ESCROW AGREEMENT WITH THE ESCROW
AGENT IN ORDER TO OPEN THE ESCROW ACCOUNT.  THE PURCHASER SHALL REMIT THE ESOP
CASH AMOUNT AND THE ESCROW AMOUNT IN ACCORDANCE WITH THE ESCROW AGREEMENT ON THE
CLOSING DATE.  AS SOON AS PRACTICABLE AFTER THE CLOSING DATE, THE PURCHASER AND
A SELLER REPRESENTATIVE SHALL JOINTLY NOTIFY THE ESCROW AGENT IN WRITING THAT
THE CLOSING HAS OCCURRED.  THE SELLER REPRESENTATIVES SHALL ACT AS THE
AUTHORIZED REPRESENTATIVES OF THE CONTRIBUTING SELLERS WITH RESPECT TO THE
ESCROW ACCOUNT, AND ALL WRITTEN DECISIONS OF AT LEAST THREE (3) SELLER
REPRESENTATIVES WITH RESPECT TO THE ESCROW ACCOUNT SHALL BE BINDING ON ALL
CONTRIBUTING SELLERS.


 


3.5                                 PAYMENT OF ESCROW AMOUNT.


 


3.5.1                      THE ESCROW AGENT SHALL ONLY ACT PURSUANT TO THE
PROVISIONS OF THE ESCROW AGREEMENT, WHICH SHALL CONTAIN SUBSTANTIALLY THE SAME
PAYMENT PROCEDURES AS SET FORTH BELOW.

 

10

--------------------------------------------------------------------------------



 


3.5.2                        IN THE EVENT THAT THE PURCHASER SHALL HAVE
DELIVERED A NOTICE OF CLAIM TO THE SELLER REPRESENTATIVES, THE CONTRIBUTING
SELLERS AND THE ESCROW AGENT BEFORE THE EXPIRATION OF THE ESCROW PERIOD, THE
FOLLOWING PROCEDURE SHALL APPLY:


 

(A)                                  IF NONE OF THE SELLER REPRESENTATIVES
CONTEST SUCH NOTICE OF CLAIM BY GIVING THE PURCHASER AND THE ESCROW AGENT A
WRITTEN COUNTER NOTICE (“COUNTER NOTICE”) WITHIN TWENTY (20) BUSINESS DAYS AFTER
THE DELIVERY OF THE NOTICE OF CLAIM (THE “DISPUTE PERIOD”), THE ESCROW AGENT
SHALL, WITHOUT THE NEED FOR ANY FURTHER ACTION BY ANY SELLER REPRESENTATIVE OR
THE PURCHASER, RELEASE THE AMOUNT OF THE CLAIM SET FORTH IN THE NOTICE OF CLAIM
(AN “AGREED CLAIM”), AND ANY ACCRUED INTEREST THEREOF, TO THE PURCHASER WITHIN
THREE (3) BUSINESS DAYS AFTER THE EXPIRATION OF THE DISPUTE PERIOD WITH RESPECT
TO SUCH CLAIM.

 

(B)                                 IF A COUNTER NOTICE IS DELIVERED BY ANY
SELLER REPRESENTATIVE WITH RESPECT TO A CLAIM PENDING RESOLUTION OF THE DISPUTE
(A “DISPUTED CLAIM”), THE ESCROW AGENT SHALL MAKE PAYMENT WITH RESPECT TO A
DISPUTED CLAIM ONLY IN ACCORDANCE WITH (I) THE JOINT WRITTEN INSTRUCTIONS OF THE
PURCHASER AND AT LEAST THREE (3) SELLER REPRESENTATIVES, (II) AN ARBITRAL AWARD
OR (III) A FINAL COURT ORDER OF COMPETENT JURISDICTION, WHICH PAYMENT OF SUCH
CLAIM (A “SETTLED CLAIM”) AND ANY ACCRUED INTEREST THEREOF SHALL BE MADE WITHIN
THREE (3) BUSINESS DAYS FROM THE DATE THE ESCROW AGENT RECEIVES THE JOINT
WRITTEN INSTRUCTIONS OF THE PURCHASER AND AT LEAST THREE (3) SELLER
REPRESENTATIVES OR, AS THE CASE MAY BE, SUCH ARBITRAL AWARD OR FINAL COURT ORDER
REGARDING SUCH SETTLED CLAIM.

 

(C)                                  UPON DELIVERY BY ANY SELLER REPRESENTATIVE
OF A COUNTER NOTICE, THE PARTIES AGREE TO ATTEMPT TO RESOLVE ANY DISPUTED CLAIM
BY HOLDING GOOD FAITH DISCUSSIONS BETWEEN AT LEAST THREE (3) SELLER
REPRESENTATIVES AND THE DULY AUTHORIZED REPRESENTATIVE(S) OF THE PURCHASER.  IF
THE DISPUTED CLAIM IS NOT RESOLVED WITHIN TWENTY (20) BUSINESS DAYS AFTER THE
DELIVERY OF THE COUNTER NOTICE PURSUANT TO CLAUSE 3.5.2(A) OR SUCH OTHER DATE AS
MAY BE AGREED BETWEEN AT LEAST THREE (3) SELLER REPRESENTATIVES AND THE
PURCHASER IN WRITING, ANY SELLER REPRESENTATIVE OR THE PURCHASER MAY REFER THE
DISPUTED CLAIM TO ARBITRATION IN ACCORDANCE WITH CLAUSE 23.

 

(D)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE LIABILITY OF EACH SELLER FOR A CLAIM UNDER CLAUSE 8 SHALL
BE SUBJECT TO THE LIMITATIONS ON LIABILITY SET FORTH IN CLAUSES 8.1.5 AND 8.1.6
AND LIMITED TO THE AMOUNT REMAINING IN THE ESCROW ACCOUNT AND ANY ACCRUED
INTEREST THEREOF THAT HAS NOT YET BEEN RELEASED TO THE CONTRIBUTING SELLERS OR
THE PURCHASER, AS THE CASE MAY BE, PURSUANT TO THIS CLAUSE 3.

 

(E)                                  NOTWITHSTANDING CLAUSE 3.3 OR ANY OTHER
PROVISION TO THE CONTRARY IN THIS AGREEMENT, EACH CONTRIBUTING SELLER AGREES
THAT THE PURCHASER SHALL BE ENTITLED TO APPLY THE ESCROW AMOUNT (AND ANY ACCRUED
INTEREST THEREOF) TOWARDS THE SATISFACTION OF ANY AGREED CLAIM OR SETTLED CLAIM
TO THE EXTENT PERMITTED UNDER THIS CLAUSE 3.5 REGARDLESS OF WHETHER SUCH
CONTRIBUTING SELLER IS LIABLE UNDER THE RELEVANT CLAIM AND REGARDLESS OF THE
AMOUNTS THE CONTRIBUTING SELLER WHO IS LIABLE UNDER THE RELEVANT CLAIM (THE
“LIABLE SELLER”) HAS CONTRIBUTED TO THE ESCROW AMOUNT, AND EACH CONTRIBUTING
SELLER SHALL NOT RAISE, AND SHALL PROCURE THE SELLER REPRESENTATIVES NOT TO
RAISE, ANY OBJECTION IN RELATION TO SUCH APPLICATION ON THE GROUND THAT SUCH
CONTRIBUTING SELLER IS NOT THE LIABLE SELLER AND THE AMOUNT IT CONTRIBUTED TO
THE ESCROW AMOUNT MAY NOT BE USED TO SATISFY THE CLAIM.

 

11

--------------------------------------------------------------------------------



 


3.5.3                      ALL PAYMENTS WITH RESPECT TO AGREED CLAIMS AND
SETTLED CLAIMS UNDER THIS CLAUSE 3.5 SHALL BE PAID OUT SUBJECT TO THE PROVISIONS
OF CLAUSE 8.


 


3.5.4                      WITHIN FIFTEEN (15) BUSINESS DAYS AFTER EXPIRATION OF
THE ESCROW PERIOD, THE PURCHASER AND A SELLER REPRESENTATIVE SHALL JOINTLY
INSTRUCT THE ESCROW AGENT TO RELEASE THE AMOUNT REMAINING IN THE ESCROW AMOUNT
TO EACH OF THE CONTRIBUTING SELLERS IN ACCORDANCE WITH THE TERMS OF THE ESCROW
AGREEMENT, AFTER HAVING DEDUCTED THE AMOUNTS REQUIRED TO SATISFY ALL AGREED
CLAIMS AND SETTLED CLAIMS (INCLUDING ANY ACCRUED INTEREST THEREOF) WHICH ARE
OUTSTANDING AND UNPAID, AND ANY CLAIMS IN RESPECT OF WHICH ARBITRATION HAS BEEN
COMMENCED IN ACCORDANCE WITH CLAUSE 23 AND THE HKIAC ADMINISTERED ARBITRATION
RULES AT THE EXPIRATION OF THE ESCROW PERIOD (THE “ARBITRATED CLAIM AMOUNT”).
 THE ESCROW AGENT SHALL RELEASE ANY ARBITRATED CLAIM AMOUNT (AND ANY ACCRUED
INTEREST THEREOF) IN ACCORDANCE (I) THE JOINT WRITTEN INSTRUCTIONS OF THE
PURCHASER AND AT LEAST THREE (3) SELLER REPRESENTATIVES, (II) AN ARBITRAL AWARD
OR (III) A FINAL COURT ORDER OF COMPETENT JURISDICTION, AND SUCH RELEASE SHALL
BE MADE WITHIN THREE (3) BUSINESS DAYS FROM THE DATE THE ESCROW AGENT RECEIVES
SUCH JOINT INSTRUCTIONS OR, AS THE CASE MAY BE, SUCH ARBITRAL AWARD OR FINAL
COURT ORDER REGARDING SUCH ARBITRATED CLAIM AMOUNT.


 


3.5.5                      ANY INTEREST ACCRUING ON THE ESCROW ACCOUNT SHALL BE
FOR THE BENEFIT OF THE CONTRIBUTING SELLERS AS SET FORTH IN THE ESCROW
AGREEMENT, PROVIDED, HOWEVER, THAT THE PURCHASER SHALL BE ENTITLED TO INTEREST
ATTRIBUTABLE TO ANY AGREED CLAIMS OR SETTLED CLAIMS PAID TO THE PURCHASER.


 


3.5.6                      ALL FEES AND EXPENSES OF THE ESCROW AGENT PURSUANT TO
THE ESCROW AGREEMENT WHICH SHALL BE US$10,000 (THE “ESCROW FEES”) SHALL BE BORNE
EQUALLY BY THE CONTRIBUTING SELLERS ON ONE HAND AND THE PURCHASER ON THE OTHER
HAND AND SHALL BE PAID IN ACCORDANCE WITH THE ESCROW AGREEMENT.


 


3.6                                 METHOD OF PAYMENT.


 

All payments under this Clause 3 shall be made by wire transfer of immediately
available funds to an account designated not less than twenty-four (24) hours by
the recipient prior to the time for payment specified herein.

 


3.7                                 SELLER REPRESENTATIVES.


 

Except as otherwise specified in this Agreement, the Contributing Sellers will
be bound by all actions taken or any writing made by at least three (3) Seller
Representatives in connection with the Escrow Agreement, this Agreement and the
transactions contemplated hereby, and Purchaser shall be entitled to rely on any
action or decision of the Seller Representatives, provided that any such action
or decision is made by at least three (3) Seller Representatives.  Purchaser
shall be entitled to deal exclusively with the Seller Representatives together,
and not individually, as the sole and exclusive representatives and agents of
the Contributing Sellers in respect of this Agreement and the Escrow Agreement
and all matters arising under or pertaining to this Agreement and the Escrow
Agreement.  The Contributing Sellers who in the aggregate contributed no less
than three-fourths (3/4) of the Escrow Amount shall have the right to dismiss
and appoint Seller Representatives.  The Purchaser shall be notified in writing,
signed by such Contributing Sellers representing no less than three-fourths
(3/4) of the Escrow Amount of any dismissal or appointment of a Seller
Representative.  Such appointment will be effective upon the later of the date
indicated in the notice of dismissal and appointment or the date such notice of
dismissal and appointment is received by the Purchaser.

 

12

--------------------------------------------------------------------------------


 

4.                                      CONDITIONS

 


4.1                                 CONDITIONS PRECEDENT.


 

Closing is conditional upon the fulfillment of the following conditions (each a
“Condition”):

 


4.1.1                        SAFE REGISTRATION.  MR. JIEXIAN ZHANG AND MS. HONG
DAI HAVE DULY SUBMITTED AN APPLICATION TO REGISTER THEIR JOINT OWNERSHIP OF
THEIR INDIRECT SHAREHOLDING IN THE COMPANY (INCLUDING THE DULY COMPLETED
REGISTRATION FORM ([CHINESE CHARACTERS])) WITH BEIJING SAFE IN ACCORDANCE WITH
THE SAFE CIRCULARS AND HAVE DELIVERED A COPY OF THE SUBMITTED REGISTRATION
APPLICATION MATERIALS TO THE PURCHASER AND A WRITTEN STATEMENT FROM THE LEGAL
REPRESENTATIVE OF BEIJING QI SHANG LIAN REGISTRATION AGENCY ([CHINESE
CHARACTERS]) CERTIFYING THAT SUCH APPLICATION HAS BEEN DULY SUBMITTED.


 


4.1.2                        E-CHANNEL BEIJING TRANSFER.  THE MANAGEMENT
SHAREHOLDERS HAVE DELIVERED TO THE PURCHASER ALL DOCUMENTS NECESSARY TO TRANSFER
ALL EQUITY INTERESTS IN E-CHANNEL BEIJING TO THE PERSONS DESIGNATED BY THE
PURCHASER AND APPOINT THE PURCHASER’S DESIGNEE AS E-CHANNEL BEIJING’S LEGAL
REPRESENTATIVE.


 


4.1.3                        E-CHANNEL BEIJING ICP LICENSE.  THE MANAGEMENT
SHAREHOLDERS HAVE DELIVERED TO THE PURCHASER ALL DOCUMENTS NECESSARY TO SUBMIT
AN APPLICATION TO AMEND E-CHANNEL BEIJING’S ICP LICENSE TO REFLECT THE CHANGE IN
THE LEGAL REPRESENTATIVE OF E-CHANNEL BEIJING TO THE PURCHASER’S DESIGNEE.


 


4.1.4                        E-CHANNEL BEIJING HR RECRUITMENT LICENSES.  THE
MANAGEMENT SHAREHOLDERS HAVE DELIVERED TO THE PURCHASER ALL DOCUMENTS NECESSARY
TO SUBMIT AN APPLICATION TO AMEND E-CHANNEL BEIJING’S HUMAN RESOURCE RECRUITMENT
LICENSE WITH THE BEIJING PERSONNEL BUREAU TO REFLECT THE CHANGE IN THE LEGAL
REPRESENTATIVE OF E-CHANNEL BEIJING TO THE PURCHASER’S DESIGNEE.


 


4.1.5                        NON-COMPETE AGREEMENTS AND CONFIDENTIALITY
AGREEMENTS WITH CERTAIN EMPLOYEES.  E-CAREER BEIJING HAS ENTERED INTO
NON-COMPETE AGREEMENTS (IN THE COMPANY’S STANDARD FORM) WITH GU YUHUA ([CHINESE
CHARACTERS]), CHEN HUI ([CHINESE CHARACTERS]), FU YING ([CHINESE CHARACTERS]),
GUO YUJUN ([CHINESE CHARACTERS]) AND ZHANG BO ([CHINESE CHARACTERS]) AND A
CONFIDENTIALITY AGREEMENT (IN THE COMPANY’S STANDARD FORM) WITH WEI BINGFANG
([CHINESE CHARACTERS]).  E-CAREER SHANGHAI HAS ENTERED INTO A NON-COMPETE
AGREEMENT (IN THE COMPANY’S STANDARD FORM) WITH TANG RONGJUN ([CHINESE
CHARACTERS]).


 


4.1.6                        CONSULTING CONTRACT.  EACH OF MR. JIANGUO ZHANG AND
MR. SHENGPING TANG HAS ENTERED IN A NEW CONSULTING CONTRACT WITH E-CAREER
BEIJING.


 


4.1.7                        LEGAL OPINIONS:  THE PURCHASER HAS RECEIVED LEGAL
OPINIONS FROM THE GROUP COMPANIES’ LEGAL COUNSEL IN RELATION TO EACH GROUP
COMPANY AND THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT IN SUCH FORM AS
MAY BE REQUIRED BY THE PURCHASER.


 


4.2                                 NON-SATISFACTION OR WAIVER.


 


4.2.1                      THE PURCHASER MAY AT ITS SOLE DISCRETION WAIVE AT ANY
TIME IN WHOLE OR IN PART AND CONDITIONALLY OR UNCONDITIONALLY ANY OF THE
CONDITIONS BY NOTICE IN WRITING TO THE SELLERS.

 

13

--------------------------------------------------------------------------------


 

5.                                      CLOSING


 


5.1                                 DATE AND PLACE.


 

Closing shall take place on the Closing Date simultaneously in the U.S. at the
offices of Monster Worldwide Limited and in Hong Kong at the Hong Kong Office of
Baker & McKenzie LLP (or such other time and place as the Parties may agree in
writing) when all (and not only some) of the events described in Clause 5.2
shall occur or have been waived by the Purchaser.

 


5.2                                 SELLERS’ OBLIGATIONS.


 


5.2.1                        AT CLOSING, THE SELLERS SHALL:


 

(A)                                  DELIVER TO PURCHASER A COPY OF THE ESCROW
AGREEMENT EXECUTED BY THE SELLER REPRESENTATIVES;

 

(B)                                 DELIVER TO PURCHASER A RESOLUTION BY THE
BOARD OF EACH SELLER THAT IT IS A CORPORATE ENTITY, APPROVING THE TRANSACTION
CONTEMPLATED HEREUNDER AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT.

 


5.2.2                      DELIVER TO THE PURCHASER WITH RESPECT TO THE COMPANY:


 

(A)                                  A CERTIFICATE REPRESENTING THE SHARES; AND

 

(B)                                 WRITTEN RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE COMPANY APPROVING THIS AGREEMENT, THE REGISTRATION OF THE
TRANSFERS IN RESPECT OF THE SHARES, THE ISSUANCE OF A NEW SHARE CERTIFICATE TO
THE PURCHASER IN RESPECT OF THE SHARES AND THE AFFIXATION OF THE COMMON SEAL OF
THE COMPANY ON SUCH SHARE CERTIFICATE (THE “FIRST COMPANY BOARD RESOLUTIONS”).

 


5.2.3                        DELIVER TO THE PURCHASER IN RESPECT OF THE COMPANY,
BVI HOLDCO AND HKCO:


 

(A)                                  THE WRITTEN RESIGNATION OF THE EXISTING
NON-PURCHASER APPOINTED DIRECTORS OF EACH SUCH COMPANY, SUCH RESIGNATIONS TO
TAKE EFFECT ON THE CLOSING DATE, AND TO CONTAIN AN ACKNOWLEDGEMENT SIGNED BY
EACH SUCH EXISTING DIRECTOR TO THE EFFECT THAT HE/SHE HAS NO CLAIM AGAINST ANY
OF THE GROUP COMPANIES FOR LOSS OF OFFICE OR OTHERWISE;

 

(B)                                 THE RESOLUTIONS OF ITS BOARD OF DIRECTORS
(THE “SECOND COMPANY BOARD RESOLUTIONS”) OR, IN THE CASE OF (II) ONLY, THE
RESOLUTION OF ITS SOLE MEMBER:

 

(I)                                     ACCEPTING THE RESIGNATIONS REFERRED TO
IN CLAUSE 5.2.3(A);

 

(II)                                  APPOINTING THE PURCHASER’S NOMINEES AS
DIRECTORS, SUCH APPOINTMENTS TO TAKE EFFECT UPON RESIGNATION OF THE EXISTING
DIRECTORS;

 

(III)                               APPROVING THE CHANGE OF BANK SIGNATORIES OF
THE BANK ACCOUNTS MAINTAINED BY THE COMPANY FROM THE CURRENT SIGNATORIES TO TAM
YEE WAN AND LO EDWARD BING KUEN; AND

 

(IV)                              APPROVING THE CHANGE OF BANK SIGNATORIES OF
THE BANK ACCOUNTS MAINTAINED BY BVI HOLDCO FROM XU XIN TO TAM YEE WAN AND LO
EDWARD BING KUEN.

 

14

--------------------------------------------------------------------------------


 

(C)                                  WITH RESPECT TO EACH GROUP COMPANY, THE
FOLLOWING ORIGINAL ITEMS IDENTIFIED BY THE PURCHASER AND PROVIDED TO SUCH
PURCHASER (OR THEIR LEGAL COUNSEL) FOR THEIR REVIEW PRIOR TO THE CLOSING:

 

(I)                                   STATUTORY BOOKS AND REGISTERS;

 

(II)                                MINUTES BOOKS;

 

(III)                             CERTIFICATE OF INCORPORATION OR EQUIVALENT
DOCUMENT;

 

(IV)                            COMPANY SEALS;

 

(V)                               MEMORANDUM AND ARTICLES OF ASSOCIATION STAMPED
BY ITS REGISTERED AGENT;

 

(VI)                            FILINGS OR CORRESPONDENCE WITH COMPANY REGISTRY;

 

(VII)                         OTHER FILINGS OR CORRESPONDENCE WITH ANY
GOVERNMENT AUTHORITIES (INCLUDING COPIES OF ANNUAL TAX RETURNS FOR HKCO);

 

(VIII)                      ANY BLANK SHARE CERTIFICATES;

 

(IX)                              ACCOUNTING BOOKS AND RECORDS;

 

(X)                                 ITEMS RELATING TO ITS BANK ACCOUNTS
(INCLUDING BANK OPENING DOCUMENTS, BANK STATEMENTS, AND BANK CARDS);

 

(XI)                              COPIES OF ANY POWERS OF ATTORNEYS GRANTED BY
COMPANY; AND

 

(XII)                           ANY OTHER ITEMS AS THE PURCHASER MAY REASONABLY
REQUEST.

 


5.2.4                      DELIVER TO THE PURCHASER IN RESPECT OF EACH OF THE
PRC SUBSIDIARIES:


 

(A)                                  WRITTEN RESIGNATIONS OF ALL THE EXISTING
DIRECTORS OF EACH SUCH COMPANY, SUCH RESIGNATION TO TAKE EFFECT AFTER THE
PASSING OF THE RESOLUTIONS REFERRED IN CLAUSES 5.2.4(B) AND 5.2.4(C), AND TO
CONTAIN AN ACKNOWLEDGEMENT SIGNED BY EACH OF THEM TO THE EFFECT THAT HE/SHE HAS
NO CLAIM AGAINST ANY OF THE GROUP COMPANIES FOR LOSS OF OFFICE OR OTHERWISE;

 

(B)                                 RESOLUTIONS OF THE SHAREHOLDERS AND SOLE
EXECUTIVE DIRECTOR OF E-CHANNEL BEIJING ACKNOWLEDGING THE APPOINTMENT OF THE
PURCHASER’S NOMINEE AS ITS SOLE EXECUTIVE DIRECTOR, SUCH APPOINTMENTS TO TAKE
EFFECT AFTER THE PASSING OF SUCH RESOLUTIONS;

 

(C)                                  RESOLUTIONS OF THE BOARD OF DIRECTORS OF
E-CAREER SUZHOU, E-CAREER BEIJING AND E-CAREER SHANGHAI ACKNOWLEDGING THE
APPOINTMENT OF THE PURCHASER’S NOMINEES AS ITS DIRECTORS, SUCH APPOINTMENTS TO
TAKE EFFECT AFTER THE PASSING OF SUCH RESOLUTIONS;

 

(D)                                 LETTERS OF APPOINTMENT, EXECUTED BY THE
SHAREHOLDERS OF E-CAREER SUZHOU, E-CAREER BEIJING AND E-CAREER SHANGHAI,
APPOINTING THE PURCHASER’S NOMINEES AS ITS DIRECTORS, SUCH APPOINTMENTS TO TAKE
EFFECT IMMEDIATELY AFTER THE EXECUTION OF SUCH LETTERS OF APPOINTMENT;

 

(E)                                  LETTER OF APPOINTMENT EXECUTED BY E-CHANNEL
BEIJING REPLACING THE LEGAL REPRESENTATIVE OF E-CAREER SHANGHAI WITH THE
PURCHASER’S NOMINEE, AND

 

15

--------------------------------------------------------------------------------


 

LETTERS OF APPOINTMENT EXECUTED BY BVI HOLDCO REPLACING THE LEGAL
REPRESENTATIVES OF E-CAREER SUZHOU AND E-CAREER BEIJING WITH THE PURCHASER’S
NOMINEES;

 

(F)                                    APPLICATION DOCUMENTS TO CHANGE THE BANK
SIGNATORIES OF THE BANK ACCOUNTS MAINTAINED BY E-CAREER BEIJING FROM THE CURRENT
SIGNATORIES TO RITA TAM AND EDWARD LO; AND

 

(G)                                 WITH RESPECT EACH PRC SUBSIDIARY (INCLUDING
EACH OF ITS BRANCHES, IF APPLICABLE), THE FOLLOWING ITEMS IDENTIFIED BY THE
PURCHASER AND PROVIDED TO SUCH PURCHASER (OR THEIR LEGAL COUNSEL) FOR THEIR
REVIEW PRIOR TO THE CLOSING:

 

(I)                                   APPROVAL CERTIFICATE AND APPROVAL REPLIES;

 

(II)                                BUSINESS LICENSE;

 

(III)                             LOCAL AND NATIONAL TAX REGISTRATION AND
FILINGS;

 

(IV)                            FOREIGN EXCHANGE REGISTRATION CERTIFICATE AND/OR
IC CARD;

 

(V)                               FINANCE REGISTRATION;

 

(VI)                            STATISTICS BUREAU REGISTRATION;

 

(VII)                         LICENSES AND PERMITS, INCLUDING HUMAN RESOURCE
INTERMEDIARY PERMITS ([CHINESE CHARACTERS]) AND ICP LICENSES, AND ALL FILINGS TO
OBTAIN OR MAINTAIN SUCH LICENSES AND PERMITS;

 

(VIII)                      JOINT VENTURE CONTRACTS AND ARTICLES OF ASSOCIATION;

 

(IX)                              ACCOUNTING BOOKS AND RECORDS;

 

(X)                                 COMPANY CHOPS;

 

(XI)                              ITEMS RELATING TO ITS BANK ACCOUNTS (INCLUDING
THE RENMINBI BASIC ACCOUNT OPENING PERMIT, BANK STATEMENTS, AND BANK CARDS);

 

(XII)                           CHECK BOOKS; AND

 

(XIII)                        ANY OTHER ITEMS AS THE PURCHASER MAY REASONABLY
REQUEST.

 


5.3                                 PURCHASER’S OBLIGATIONS.


 


5.3.1                        AGAINST COMPLIANCE BY THE SELLERS OF THE PROVISIONS
OF CLAUSE 5.2, THE PURCHASER SHALL, AT CLOSING:


 

(A)                                  PAY THE INITIAL SELLERS CASH AMOUNT, ESOP
CASH AMOUNT, SELLERS TRUST AMOUNT, ESOP EXERCISE PRICE, THE SELLER A ESOP AMOUNT
AND THE SELLER B ESOP AMOUNT PORTIONS OF THE PURCHASE PRICE IN ACCORDANCE WITH
CLAUSE 3.2 AND THE ESCROW AMOUNT INTO THE ESCROW ACCOUNT IN ACCORDANCE WITH
CLAUSE 3.3;

 

(B)                                 DELIVER TO THE SELLERS A COPY OF THE ESCROW
AGREEMENT EXECUTED BY THE PURCHASER; AND

 

16

--------------------------------------------------------------------------------


 

(C)                                  DELIVER TO THE SELLERS A COPY OF EACH OF
THE FIRST COMPANY BOARD RESOLUTIONS AND SECOND COMPANY BOARD RESOLUTIONS OF THE
COMPANY, EXECUTED BY EACH PURCHASER APPOINTED DIRECTOR OF THE COMPANY.

 


5.4                                 TERMINATION OF PRIOR AGREEMENT.


 

At Closing, that certain Shareholders Agreement dated February 1, 2005 between
the Sellers, the Company, TMP and MWI, as amended by that certain Amendment
No. 1 to Shareholders Agreement dated March 17, 2006, between the Sellers, the
Company, MWI and TMP (collectively, the “Prior Agreement”) shall be terminated,
and the Company and the Parties that were parties to the Prior Agreement agree
that any rights and obligations they had under the Prior Agreement are
automatically terminated and of no further force and effect as of the Closing
Date.

 

6.                                      REPRESENTATIONS AND WARRANTIES


 


6.1                                 REPRESENTATIONS AND WARRANTIES OF THE
SELLERS.


 

Each of the Sellers represents and warrants to the Purchaser solely with respect
to itself, himself or herself and not with respect to any other Shareholder,
that each of the statements set out in Part I of Schedule 3 (the “Seller
Warranties”) is true and correct on the date of this Agreement, and shall be
true and correct as of the Closing Date.  The Seller Warranties are given
subject to matters fully, fairly and specifically disclosed in the Disclosure
Schedule.

 


6.2                                 REPRESENTATIONS AND WARRANTIES OF THE
MANAGEMENT SHAREHOLDERS.


 

The Management Shareholders, jointly and severally, represent and warrant to the
Purchaser that each of the statements set out in Part II of Schedule 3 (the
“Management Warranties”) is true and correct on the date of this Agreement, and
shall be true and correct as of the Closing Date.  The Management Warranties are
given subject to matters fully, fairly and specifically disclosed in the
Disclosure Schedule.  Unless a different time period is specifically stated
therein, the Management Warranties are limited in time from the period
commencing on March 17, 2006 to the Closing Date.

 


6.3                                 REPRESENTATIONS AND WARRANTIES OF THE
PARTIES.


 

(a)                                  Each Party that is not an ESOP Holder
represents and warrants (in addition to such other representations and
warranties by it as may be contained elsewhere in this Agreement) to the other
Parties that are not the ESOP Holders that each of the following statements is
true and correct on the date of this Agreement, and shall be true and correct as
of the Closing Date, subject to matters fully, fairly and specifically disclosed
in the Disclosure Schedule:

 


6.3.1                      IN CASE THAT IT IS OTHER THAN A NATURAL PERSON, IT IS
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION, AND HAS THE LEGAL RIGHT AND FULL POWER AND
AUTHORITY TO OWN ITS ASSETS, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND TO
ENTER INTO AND PERFORM THIS AGREEMENT;


 


6.3.2                      THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE,
GOVERNMENTAL OR OTHER ACTION;


 


6.3.3                      THIS AGREEMENT, WILL, WHEN EXECUTED CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS ON IT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;


 


6.3.4                      THE EXECUTION AND DELIVERY OF, AND THE PERFORMANCE BY
IT OF ITS OBLIGATIONS UNDER, THIS AGREEMENT WILL NOT:

 

17

--------------------------------------------------------------------------------


 

(A)                                  VIOLATE OR CONSTITUTE A DEFAULT UNDER ITS
ORGANIZATIONAL DOCUMENTS IF IT IS OTHER THAN A NATURAL PERSON; OR

 

(B)                                 VIOLATE OR OTHERWISE CONFLICT WITH ANY
APPLICABLE LAW; OR

 

(C)                                  CONSTITUTE A BREACH OF ANY CONTRACT OR
OTHER OBLIGATIONS LEGALLY BINDING ON IT; OR

 

(D)                                 RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE ON ANY OF ITS ASSETS, EXCEPT AS CONTEMPLATED IN THIS AGREEMENT;

 


6.3.5                      THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENT
AUTHORITY IN ITS JURISDICTION OF INCORPORATION OR STOCK EXCHANGE OR BOARD ON
WHICH ITS SHARES ARE LISTED (EXCEPT FOR DISCLOSURE FILINGS THAT MAY BE REQUIRED
BY THE SECURITIES LAW OF ITS JURISDICTION OF INCORPORATION); AND


 


6.3.6                      THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS PENDING
OR, TO ITS KNOWLEDGE, THREATENED AGAINST IT IN ANY COURT OR BY OR BEFORE ANY
GOVERNMENTAL DEPARTMENT, AGENCY, INSTRUMENTALITY, OR ANY ARBITRATOR, IN WHICH AN
ADVERSE DECISION COULD BE REASONABLY EXPECTED TO MATERIALLY AND ADVERSELY AFFECT
ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                  EACH ESOP HOLDER REPRESENTS AND WARRANTS TO
THE OTHER PARTIES THAT THIS AGREEMENT, WILL, WHEN EXECUTED CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS ON HIM OR HER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


 


6.4                                 RELIANCE.


 


EACH OF THE SELLERS ACKNOWLEDGES THAT THE PURCHASER HAS ENTERED INTO THIS
AGREEMENT IN RELIANCE UPON THE SELLER WARRANTIES, AND THE AGREEMENTS,
UNDERTAKINGS AND COVENANTS CONTAINED IN THIS AGREEMENT, AND HAS BEEN INDUCED BY
THEM TO ENTER INTO THIS AGREEMENT.


 


6.5                                 SEPARATE AND INDEPENDENT.


 

Each of the Warranties shall be separate and independent and, save as expressly
provided to the contrary, shall not be limited by reference to or inference from
any other Warranty or any other term of this Agreement.

 


6.6                                 WAIVER AND RELEASE


 

Each of the Selling Parties hereby waives (if such Selling Party is not a
natural person, shall procure all of its beneficial owners to waive) all claims
which it may have (whether against the Group Companies concerned or otherwise)
in respect of any misrepresentation or inaccuracy in, or omission from, any
information or advice supplied or given by any Group Company or any of its
officers, employees, agents, experts or representatives in connection with its
giving of the Warranties.  Each Party agrees to waive and release the Group
Companies and all other Parties from all claims that may be asserted by such
Party arising from all agreements (other than this Agreement) entered into
between such Party and any of the Group Companies and the other Parties prior to
the date hereof relating to the ownership of equity interests in the Company,
including without limitation the Ordinary Shares Purchase Agreement dated
January 30, 2005, the Ordinary Shares Purchase Agreement dated March 17, 2006,
all other share subscription or purchase agreements, and all stock option award
agreements.  Mr. Jianguo Zhang, Mr. Xuebin Lu, Mr. Shengping Tang and
Mr. Xiaowen Zhang hereby waive and release the Group Companies, TMP, the
Purchaser and MWI from

 

18

--------------------------------------------------------------------------------


 

all claims arising from their employment with or services for any Group Company
prior to the date hereof.


 


6.7                                UNDERTAKINGS OF THE PARTIES.


 

Each Party that is not an ESOP Holder undertakes and agrees with the other
Parties that are not the ESOP Holders that, throughout the continuance of this
Agreement, it shall promptly inform the other Parties of the occurrence of any
breach of a representation or warranty made by itself or any of its Affiliates
contained in this Agreement.  For the avoidance of doubt, no such disclosure
shall be deemed to qualify or limit in any way the representation or warranty
concerned.

 

7.                                      POST-CLOSING COVENANTS

 


7.1                                SELLERS’ ASSISTANCE.


 

Each of the Sellers shall give all such assistance and provide such information
as the Purchaser shall reasonably request from time to time for the purpose of
enabling the Purchaser or the Group Companies to complete or to make any filings
with any government authorities in relation to the transactions contemplated
hereunder.

 


7.2                                NON-COMPETITION.


 


7.2.1                      EACH OF MR. JIANGUO ZHANG, MR. XUEBIN LU AND
MR. SHENGPING TANG UNDERTAKES WITH THE PURCHASER (FOR ITSELF AND AS TRUSTEE FOR
EACH GROUP COMPANY) THAT (EXCEPT WITH THE CONSENT IN WRITING OF THE PURCHASER):


 

(A)                                  FOR THE PERIOD OF TWO (2) YEARS AFTER THE
CLOSING DATE, HE WILL NOT, AND SHALL PROCURE THAT EACH OF HIS CLOSE RELATIVES
WILL NOT, EITHER ON HIS OWN ACCOUNT OR IN CONJUNCTION WITH OR ON BEHALF OF ANY
PERSON CARRY ON OR BE ENGAGED, CONCERNED OR INTERESTED, DIRECTLY OR INDIRECTLY,
OPERATE, OR OTHERWISE INVEST IN ANY BUSINESS IN COMPETITION WITH THE BUSINESS,
EITHER WITHIN THE PRC OR WHICH ARE TARGETED AT CUSTOMERS AND/OR USERS IN THE PRC
(OTHER THAN AS A HOLDER OF NOT MORE THAN FIVE PER CENT (5%) OF THE ISSUED SHARES
OR DEBENTURES OF ANY COMPANY LISTED ON A STOCK EXCHANGE);

 

(B)                                 FOR THE PERIOD OF TWO (2) YEARS AFTER THE
CLOSING DATE, HE WILL NOT, AND WILL PROCURE THAT EACH OF HIS CLOSE RELATIVES
WILL NOT, EITHER ON HIS OWN ACCOUNT OR IN CONJUNCTION WITH OR ON BEHALF OF ANY
OTHER PERSON SOLICIT OR ENTICE AWAY OR ATTEMPT TO SOLICIT OR ENTICE AWAY FROM
ANY GROUP COMPANY ANY PERSON OR ORGANIZATION WHO SHALL AT ANY TIME WITHIN THE
YEAR PRECEDING THE CLOSING DATE HAVE BEEN A CUSTOMER, IDENTIFIED PROSPECTIVE
CUSTOMER, REPRESENTATIVE, AGENT, OR CORRESPONDENT OF ANY GROUP COMPANY OR IN THE
HABIT OF DEALING WITH ANY GROUP COMPANY (INCLUDING THE MAJOR CUSTOMERS LISTED IN
SCHEDULE 4), OR ENTER INTO ANY CONTRACT FOR SUPPLY OF SERVICES OR ACCEPT
BUSINESS FROM ANY SUCH PERSON, FIRM, COMPANY OR ORGANIZATION WITHIN THE PRC;

 

(C)                                  HE WILL NOT, AND SHALL PROCURE THAT EACH OF
HIS CLOSE RELATIVES WILL NOT, AT ANY TIME HEREAFTER MAKE USE OF OR DISCLOSE OR
DIVULGE TO ANY PERSON (OTHER THAN TO OFFICERS OR EMPLOYEES OF THE GROUP
COMPANIES WHOSE PROVINCE IT IS TO KNOW THE SAME) ANY INFORMATION (OTHER THAN ANY
INFORMATION PROPERLY AVAILABLE TO THE PUBLIC OR DISCLOSED OR DIVULGED PURSUANT
TO AN ORDER OF A COURT OF COMPETENT JURISDICTION) RELATING TO ANY GROUP COMPANY,
THE IDENTITY OF THE GROUP COMPANIES’ CUSTOMERS AND SUPPLIERS, THE GROUP
COMPANIES’ PRODUCTS, FINANCE, CONTRACTUAL ARRANGEMENTS, BUSINESS OR METHODS OF
BUSINESS AND SHALL

 

19

--------------------------------------------------------------------------------


 

USE HIS BEST ENDEAVORS TO PREVENT THE PUBLICATION OR DISCLOSURE OF ANY SUCH
INFORMATION;

 

(D)                                 IF, IN CONNECTION WITH THE BUSINESS OR
AFFAIRS OF ANY GROUP COMPANY, HE OR ANY OF HIS CLOSE RELATIVES HAS OBTAINED
TRADE SECRETS OR OTHER CONFIDENTIAL INFORMATION BELONGING TO ANY THIRD PARTY
UNDER AN AGREEMENT PURPORTING TO BIND ANY GROUP COMPANY WHICH CONTAINED
RESTRICTIONS ON DISCLOSURE, HE SHALL NOT, AND SHALL PROCURE THAT EACH OF HIS
CLOSE RELATIVES SHALL NOT, WITHOUT THE PREVIOUS WRITTEN CONSENT OF THE BOARD OF
DIRECTORS OF THE PURCHASER AT ANY TIME INFRINGE OR TAKE ANY ACTION WHICH WOULD
OR MIGHT RESULT IN AN INFRINGEMENT OF SUCH RESTRICTIONS; AND

 

(E)                                  FOR THE PERIOD OF TWO (2) YEARS AFTER THE
CLOSING DATE, HE WILL NOT, AND SHALL PROCURE THAT EACH OF HIS CLOSE RELATIVES
WILL NOT, EITHER ON HIS OWN OR IN CONJUNCTION WITH OR ON BEHALF OF ANY OTHER
PERSON, EMPLOY, SOLICIT, ENTICE AWAY OR ATTEMPT TO EMPLOY, SOLICIT OR ENTICE
AWAY FROM ANY GROUP COMPANY ANY PERSON WHO AT THE CLOSING DATE IS AN OFFICER,
MANAGER, CONSULTANT OR EMPLOYEE OF ANY GROUP COMPANY, WHETHER OR NOT SUCH PERSON
WOULD COMMIT A BREACH OF CONTRACT BY REASON OF LEAVING SUCH EMPLOYMENT; AND

 

(F)                                    HE SHALL NOT, AND SHALL PROCURE THAT EACH
OF HIS CLOSE RELATIVES WILL NOT, EITHER ON HIS OR AT ANY TIME HEREAFTER IN
RELATION TO ANY TRADE, BUSINESS OR COMPANY USE A NAME OR TRADE MARK INCLUDING
THE WORD “CHINA-HR”, “CHINAHR”, “[CHINESE CHARACTERS]” OR “[CHINESE
CHARACTERS]”, OR ANY OF THE TRADEMARKS SET FORTH IN SCHEDULE 6, OR ANY WORD OR
SYMBOL CONFUSINGLY SIMILAR TO SUCH WORDS OR TRADEMARKS IN SUCH A WAY AS TO BE
CAPABLE OF OR LIKELY TO BE CONFUSED WITH THE NAME, TRADE NAME OR ANY TRADEMARK
OF ANY GROUP COMPANY.

 


7.2.2                      UNION ADVANCE GROUP LIMITED SHALL BE JOINTLY AND
SEVERALLY LIABLE WITH MR. JIANGUO ZHANG FOR ANY BREACH BY HIM OF THE OBLIGATIONS
UNDER CLAUSE 7.2.1.  GREAT STRATEGIES GROUP LIMITED SHALL BE JOINTLY AND
SEVERALLY LIABLE WITH MR. XUEBIN LU FOR ANY BREACH BY HIM OF THE OBLIGATIONS
UNDER CLAUSE 7.2.1. EMPIRE PEOPLE LIMITED SHALL BE JOINTLY AND SEVERALLY LIABLE
WITH MR. SHENGPING TANG FOR ANY BREACH BY HIM OF THE OBLIGATIONS UNDER CLAUSE
7.2.1.


 


7.2.3                      EACH OF THE NON-MANAGEMENT SHAREHOLDERS UNDERTAKES
WITH THE PURCHASER (FOR ITSELF AND AS TRUSTEE FOR EACH GROUP COMPANY) THAT
(EXCEPT WITH THE CONSENT IN WRITING OF THE PURCHASER) FOR THE PERIOD OF ONE
(1) YEAR AFTER THE CLOSING DATE:


 

(A)                                  IT WILL NOT AND SHALL PROCURE THAT EACH OF
ITS BENEFICIAL OWNERS WHO CONTROL THE NON-MANAGEMENT SHAREHOLDERS AND THE CLOSE
RELATIVES OF SUCH BENEFICIAL OWNERS WILL NOT, EITHER ON ITS OWN ACCOUNT OR IN
CONJUNCTION WITH OR ON BEHALF OF ANY PERSON, CARRY ON OR OPERATE ANY INTERNET
JOB BOARD OR INTERNET EMPLOYMENT RECRUITING BUSINESS EITHER WITHIN THE PRC OR
WHICH ARE TARGETED AT CUSTOMERS AND/OR USERS IN THE PRC (OR “INTERNET RECRUITING
BUSINESS”), EXCEPT THAT THE NON-MANAGEMENT SHAREHOLDERS SHALL HAVE THE EXPRESS
RIGHT TO INVEST IN OR OTHERWISE HOLD:

 

(I)                                     NOT MORE THAN THIRTY-THREE PER CENT
(33%) OF THE ISSUED SHARES OR DEBENTURES IN ANY COMPANY THAT TOGETHER WITH ITS
AFFILIATES DERIVE EITHER (I) LESS THAN $8,000,000 IN GROSS ANNUAL REVENUE FROM
THE INTERNET RECRUITING BUSINESS OR (II) LESS THAN TWENTY-FIVE PERCENT (25%) OF
ITS GROSS ANNUAL REVENUE FROM THE INTERNET RECRUITING BUSINESS, AND

 

20

--------------------------------------------------------------------------------


 

(II)                                NOT MORE THAN FIVE PER CENT (5%) OF THE
ISSUED SHARES OR DEBENTURES IN ANY OTHER COMPANY ENGAGED IN THE INTERNET
RECRUITING BUSINESS;

 

(B)                                 IT WILL NOT, AND SHALL PROCURE THAT EACH OF
ITS BENEFICIAL OWNERS WHO CONTROL THE RELEVANT NON-MANAGEMENT SHAREHOLDERS AND
THE CLOSE RELATIVES OF SUCH BENEFICIAL OWNERS WILL NOT, AT ANY TIME HEREAFTER
MAKE USE OF OR DISCLOSE OR DIVULGE TO ANY PERSON (OTHER THAN TO ANY PROPERLY
AUTHORIZED EMPLOYEES OF THE GROUP COMPANIES) ANY COMMERCIALLY SIGNIFICANT
INFORMATION OBTAINED BY THE RELEVANT NON-MANAGEMENT SHAREHOLDERS SOLELY BY
VIRTUE OF ITS POSITION AS A SHAREHOLDER OF THE COMPANY (OTHER THAN ANY
INFORMATION PROPERLY AVAILABLE TO THE PUBLIC OR REQUIRED TO BE DISCLOSED BY LAW)
RELATING TO ANY GROUP COMPANY, ITS BUSINESS OR METHOD OF BUSINESS, FINANCES,
CUSTOMERS AND CONTRACTUAL ARRANGEMENTS AND SHALL USE ITS BEST ENDEAVORS TO
PREVENT THE PUBLICATION OR DISCLOSURE OF ANY SUCH INFORMATION; AND

 

(C)                                  IT WILL NOT AND SHALL PROCURE THAT EACH OF
ITS BENEFICIAL OWNERS WHO CONTROL THE RELEVANT NON-MANAGEMENT SHAREHOLDERS AND
THE CLOSE RELATIVES OF SUCH BENEFICIAL OWNERS WILL NOT, EITHER ON ITS OWN OR IN
CONJUNCTION WITH OR ON BEHALF OF ANY OTHER PERSON, EMPLOY, SOLICIT, ENTICE AWAY
OR ATTEMPT TO EMPLOY, SOLICIT OR ENTICE AWAY FROM ANY GROUP COMPANY ANY PERSON
WHO AT THE CLOSING DATE IS AN OFFICER OR KEY EMPLOYEE OF ANY GROUP COMPANY,
WHETHER OR NOT SUCH PERSON WOULD COMMIT A BREACH OF CONTRACT BY REASON OF
LEAVING SUCH EMPLOYMENT.

 


7.3                                 WHILE THE RESTRICTIONS CONTAINED IN CLAUSES
7.1 AND 7.2 ARE CONSIDERED BY THE PARTIES TO BE REASONABLE IN ALL THE
CIRCUMSTANCES, THE PARTIES HEREBY AGREE AND DECLARE THAT IF ANY OF SUCH
RESTRICTIONS SHALL BE ADJUDGED TO BE VOID AS GOING BEYOND WHAT IS REASONABLE FOR
THE PROTECTION OF THE INTERESTS OF THE PURCHASER BUT WOULD BE VALID IF PART OF
THE WORDING THEREOF WERE DELETED OR THE PERIODS THEREOF REDUCED OR THE RANGE OF
ACTIVITIES OR GEOGRAPHIC AREA THEREUNDER REDUCED IN SCOPE, THE SAID RESTRICTIONS
SHALL APPLY WITH SUCH MODIFICATIONS AS MAY BE NECESSARY TO MAKE IT VALID AND
EFFECTIVE.


 


7.4                                 THE MANAGEMENT SHAREHOLDERS AND PURCHASERS
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE RELEVANT PERSONS TO
COMPLETE THE FOLLOWING AFTER THE CLOSING DATE:


 


7.4.1                      SOFTWARE LICENSES.  NOT LATER THAN SIX (6) MONTHS
AFTER THE CLOSING DATE, THE COMPANY SHALL HAVE DULY OBTAINED AND FULLY PAID FOR
THOSE SOFTWARE LICENSES SET FORTH IN SCHEDULE 12, AND WRITTEN EVIDENCE OF FULL
PAYMENT FOR THEREOF SHALL HAVE BEEN DELIVERED TO THE PURCHASER AND THE
CONTRIBUTING SELLERS.


 


7.4.2                      EXPANSION OF BUSINESS SCOPE.  NOT LATER THAN NINE
(9) MONTHS AFTER THE CLOSING DATE, E-CAREER BEIJING’S HANGZHOU BRANCH, CHENGDU
BRANCH, NANJING BRANCH, SHENZHEN BRANCH, TIANJIN BRANCH AND XIAN BRANCH SHALL
EACH HAVE OBTAINED THE HUMAN RESOURCE INTERMEDIARY PERMIT ([CHINESE CHARACTERS])
FROM THEIR RESPECTIVE LOCAL PERSONNEL BUREAUS ([CHINESE CHARACTERS]) AND, AS
NEEDED, HAVE RECEIVED AN UPDATED BUSINESS LICENSE FROM THEIR RESPECTIVE LOCAL
AIC BRANCHES REFLECTING A SCOPE OF BUSINESS THAT PERMITS THE COLLECTION,
CLASSIFICATION, STORAGE, PUBLICATION OF INFORMATION AND THE PROVISION OF
CONSULTING SERVICES CONCERNING THE DEMAND AND SUPPLY OF HUMAN RESOURCES
([CHINESE CHARACTERS]).


 


7.4.3                      SAFE REGISTRATION.  NOT LATER THAN EIGHT (8) MONTHS
AFTER THE CLOSING DATE, MR. JIEXIAN ZHANG SHALL HAVE USED HIS BEST EFFORTS, AT
HIS OWN COST, TO DULY REGISTER HIS AND MS. DAI HONG’S JOINT INDIRECT
SHAREHOLDING IN THE COMPANY AS WELL AS THE DISPOSAL OF

 

21

--------------------------------------------------------------------------------



 


SUCH JOINT INDIRECT SHAREHOLDING PURSUANT TO THE TERMS OF THIS AGREEMENT WITH
BEIJING SAFE IN ACCORDANCE WITH THE SAFE CIRCULARS AND DELIVER THE APPLICABLE
REGISTRATION FORMS STAMPED BY BEIJING SAFE TO THE PURCHASER.  FOR THE AVOIDANCE
OF DOUBT, THE PURCHASER ACKNOWLEDGES THAT A POSSIBILITY EXISTS THAT BEIJING SAFE
MAY NOT REGISTER MR. JIEXIAN ZHANG AND MS. DAI HONG’S JOINT INDIRECT
SHAREHOLDING IN THE COMPANY IN ACCORDANCE WITH THE SAFE CIRCULARS DESPITE
MR. JIEXIAN ZHANG’S BEST EFFORTS TO EFFECT SUCH DUE REGISTRATION AND FURTHER
ACKNOWLEDGES THAT ANY FAILURE TO COMPLETE SUCH REGISTRATION AFTER THE CONDITION
IN CLAUSE 4.1.1 HAS BEEN FULFILLED SHALL NOT BE DEEMED A BREACH OF THIS CLAUSE
7.4.3.


 


7.4.4                      E-CHANNEL BEIJING TRANSFER.  NOT LATER THAN SIX
(6) MONTHS AFTER THE CLOSING DATE, THE ENTIRE EQUITY INTEREST IN E-CHANNEL
BEIJING SHALL BE TRANSFERRED TO THE PERSONS DESIGNATED BY THE PURCHASER, AT NO
COST TO THE PURCHASER OR ANY OF THE GROUP COMPANY AND THE APPOINTMENT OF
PURCHASER’S DESIGNEE AS E-CHANNEL BEIJING’S LEGAL REPRESENTATIVE SHALL HAVE BEEN
COMPLETED AND DULY REGISTERED WITH THE BEIJING AIC.


 


7.4.5                      E-CHANNEL BEIJING ICP LICENSE.  NOT LATER THAN SIX
(6) MONTHS AFTER THE CLOSING DATE, E-CHANNEL BEIJING SHALL HAVE PROCURED A NEW
ICP LICENSE FROM THE BEIJING ADMINISTRATION OF TELECOMMUNICATIONS TO REFLECT THE
CHANGE IN THE LEGAL REPRESENTATIVE OF E-CHANNEL BEIJING TO THE PURCHASER’S
DESIGNEE.


 


7.4.6                      E-CHANNEL BEIJING HR RECRUITMENT LICENSES.  NOT LATER
THAN SIX (6) MONTHS AFTER THE CLOSING DATE, E-CHANNEL BEIJING SHALL HAVE
PROCURED A NEW HUMAN RESOURCE INTERMEDIARY PERMIT ([CHINESE CHARACTERS]) FROM
THE BEIJING PERSONNEL BUREAU TO REFLECT THE CHANGE IN THE LEGAL REPRESENTATIVE
OF E-CHANNEL BEIJING TO THE PURCHASER’S DESIGNEE.


 


7.4.7                      SHANGHAI HUAYING TRANSFER.  NOT LATER THAN EIGHT
(8) MONTHS AFTER THE CLOSING DATE, THE ENTIRE EQUITY INTEREST IN SHANGHAI
HUAYING SHALL BE TRANSFERRED TO THE PERSONS DESIGNATED BY THE PURCHASER, AT NO
COST TO THE PURCHASER OR ANY OF THE GROUP COMPANY AND THE APPOINTMENT OF
PURCHASER’S DESIGNEE AS SHANGHAI HUAYING’S LEGAL REPRESENTATIVE SHALL HAVE BEEN
COMPLETED AND DULY REGISTERED WITH THE PRC AUTHORITIES.


 

8.                                      INDEMNIFICATION


 


8.1                                INDEMNITY.


 


8.1.1                      SELLERS INDEMNITY.  EACH OF THE SELLERS, SEVERALLY
AND NOT JOINTLY, HEREBY COVENANTS AND UNDERTAKES TO THE PURCHASER TO INDEMNIFY
AND SAVE AND HOLD THE PURCHASER HARMLESS FROM AND AGAINST ANY LOSSES ACTUALLY
SUFFERED, INCURRED OR SUSTAINED BY THE PURCHASER ARISING OUT OF: (I) ANY
MISREPRESENTATION OR BREACH OF CLAUSES 6.1 AND 6.3, OR (II) ANY NON-COMPLIANCE
WITH OR BREACH BY SUCH SELLER OF ANY OF THEIR RESPECTIVE COVENANTS OR AGREEMENTS
CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY SUCH SELLER.


 


8.1.2                      MANAGEMENT INDEMNITY.  EACH OF THE MANAGEMENT
SHAREHOLDERS, JOINTLY AND SEVERALLY, HEREBY COVENANTS AND UNDERTAKES TO THE
PURCHASER (FOR ITSELF AND AS TRUSTEE FOR EACH GROUP COMPANY) TO INDEMNIFY AND
SAVE AND HOLD THE PURCHASER HARMLESS FROM AND AGAINST ANY LOSSES ACTUALLY
SUFFERED, INCURRED OR SUSTAINED BY THE PURCHASER OR ANY OF THE GROUP COMPANIES
ARISING OUT OF:


 

(A)                             ANY BREACH OF CLAUSE 6.2;

 

22

--------------------------------------------------------------------------------


 

(B)                            ANY NON-COMPLIANCE WITH OR BREACH BY ANY
MANAGEMENT SHAREHOLDERS OF ANY OF THEIR RESPECTIVE COVENANTS OR AGREEMENTS
CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY ANY SUCH MANAGEMENT SHAREHOLDERS;

 

(C)                             ANY FAILURE TO COMPLETE THE ACTIONS SET FORTH IN
CLAUSE 7.4 (EXCEPT WHEN SUCH FAILURE IS DUE TO THE PURCHASER’S BREACH OF ITS
OBLIGATIONS UNDER CLAUSE 7.4);

 

(D)                            THE UNDERPAYMENT OF ANY SOCIAL INSURANCE PREMIUM
LIABILITY ARISING FROM THE OPERATIONS OF ANY PRC SUBSIDIARY PRIOR TO CLOSING;
AND

 

(E)                             ANY OF THE FOLLOWING OMISSIONS IN MR. ZHANG
JIEXIAN AND MS. DAI HONG’S FILING WITH BEIJING SAFE PURSUANT TO CLAUSE 4.1.1:

 

(I)              THE ESTABLISHMENT OF E-CAREER SUZHOU;

 

(II)             THE TRANSFER OF SHAREHOLDING IN E-CHANNEL BEIJING FROM
MR. ZHANG JIEXIAN AND MS. DAI HONG TO MR. XU REN GEN AND MS. ZHOU XU; AND

 

(III)            THAT MR. JIANGUO ZHANG, MR. XUEBIN LU AND MR. SHENGPING TANG
HOLD THEIR INDIRECT SHAREHOLDING IN THE COMPANY THROUGH UNION ADVANCE GROUP
LIMITED, GREAT STRATEGIES GROUP LIMITED AND EMPIRE PEOPLE LIMITED RESPECTIVELY.

 


TO THE EXTENT THE MANAGEMENT SHAREHOLDERS ARE REQUIRED TO INDEMNIFY THE
PURCHASER HEREUNDER FOR THE LOSSES SUFFERED, INCURRED OR SUSTAINED BY THE GROUP
COMPANIES, THE MANAGEMENT SHAREHOLDERS SHALL ONLY BE OBLIGATED TO INDEMNIFY THE
PURCHASER FOR UP TO AN AMOUNT NOT EXCEEDING FIFTY-FIVE (55%) OF THE LOSSES THAT
ARE ACTUALLY SUFFERED, INCURRED OR SUSTAINED BY SUCH GROUP COMPANIES.


 


8.1.3                      PURCHASER INDEMNITY.  THE PURCHASER HEREBY COVENANTS
AND UNDERTAKES TO THE SELLERS TO INDEMNIFY AND SAVE AND HOLD THE SELLERS
HARMLESS FROM AND AGAINST ANY LOSSES ACTUALLY SUFFERED, INCURRED OR SUSTAINED BY
EACH SELLER ARISING OUT OF (I) ANY MISREPRESENTATION OR BREACH OF A
REPRESENTATION OR WARRANTY MADE WITH RESPECT TO CLAUSE 6.3, OR (II) ANY
NON-COMPLIANCE WITH OR BREACH BY THE PURCHASER OF ANY OF ITS COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY THE PURCHASER
(INCLUDING CLAUSE 7.1).


 


8.1.4                      SPECIAL INDEMNITY.  SUBJECT TO THE LIMITATIONS SET
FORTH IN CLAUSES 8.1.5, 8.1.6 AND 8.1.7, THE MANAGEMENT SHAREHOLDERS HEREBY
COVENANT AND UNDERTAKE TO THE PURCHASER TO INDEMNIFY THE PURCHASER FOR EXPENSES
AND/OR LIABILITIES INCURRED BY THE GROUP COMPANIES PURSUANT TO CLAUSE 7.4.1 IN
THE AMOUNT EQUAL TO FIFTY-FIVE PERCENT (55%) OF THE AGGREGATE AMOUNT OF SUCH
EXPENSES AND/OR LIABILITIES AS DETERMINED BY SUBTRACTING THE COMPANY’S CASH
BALANCE FROM THE AGGREGATE AMOUNT OF SUCH EXPENSES AND/OR LIABILITIES ACTUALLY
PAID BY THE GROUP COMPANIES TO AUTHORIZED VENDORS OR LIABLE TO PAY UNDER
INVOICES FROM SUCH AUTHORIZED VENDORS FOR THE PURCHASE OF THE SOFTWARE LICENSES
SET FORTH IN SCHEDULE 12 IN SATISFACTION OF CLAUSE 7.4.1, PROVIDED THAT THE
OBLIGATION TO INDEMNIFY UNDER THIS CLAUSE 8.1.4 SHALL APPLY ONLY TO THOSE SUCH
EXPENSES AND/OR LIABILITIES WHICH IN THE AGGREGATE DO NOT EXCEED US$7,000,000. 
FOR THE AVOIDANCE OF DOUBT, ANY CLAIM MADE HERE UNDER SHALL NOT BE SUBJECT TO
THE AMOUNT THRESHOLDS SET FORTH IN CLAUSE 8.1.5 EITHER FOR PURPOSES OF EXCLUDING
THE LIABILITY FOR FAILURE TO EXCEED THE AMOUNT THRESHOLDS UNDER CLAUSE
8.1.5(I) OR FOR DETERMINING THE AGGREGATE AMOUNT OF CLAIMS UNDER CLAUSE
8.1.5(II).


 


8.1.5                      THRESHOLDS.  NO SELLER SHALL BE REQUIRED TO INDEMNIFY
THE PURCHASER WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION PURSUANT TO
CLAUSES 8.1.1 AND 8.1.2, UNLESS AND UNTIL (I) 

 

23

--------------------------------------------------------------------------------



 


THE AMOUNT OF SUCH CLAIM EXCEEDS US$75,000 AND (II) THE AGGREGATE AMOUNT OF ALL
CLAIMS AGAINST THE SELLERS EXCEEDS US$500,000, AT WHICH TIME THE RELEVANT
SELLERS SHALL BE OBLIGATED TO INDEMNIFY THE PURCHASER FOR ALL LOSSES AND NOT
MERELY FOR THE LOSSES IN EXCESS OF US$500,000.


 


8.1.6                      LIMITS. THE AGGREGATE LIABILITY OF THE INDEMNIFYING
PARTY WITH RESPECT TO CLAIMS FOR INDEMNIFICATION UNDER THIS CLAUSE 8 SHALL NOT
EXCEED US$40,000,000. AT ANY TIME THE AGGREGATE LIABILITY OF THE SELLERS SHALL
BE LIMITED TO THAT AMOUNT WHICH REMAINS IN THE ESCROW ACCOUNT.


 


8.1.7                      SOLE AND EXCLUSIVE REMEDY.  THE INDEMNITY PROVIDED
FOR IN THIS CLAUSE 8 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED
PARTY AFTER THE CLOSING FOR BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR
OTHER AGREEMENT CONTAINED IN THIS AGREEMENT, AND SATISFACTION OF ANY CLAIMS
THEREIN SHALL BE LIMITED TO SUCH AMOUNTS AS ARE AVAILABLE THROUGH THE ESCROW
ACCOUNT AT THE TIME OF PAYMENT OF ANY SUCH CLAIMS; PROVIDED, HOWEVER THAT
NOTHING IN THIS AGREEMENT (INCLUDING CLAUSES 8.1.5 AND 8.1.6) SHALL LIMIT AN
INDEMNIFIED PARTY’S REMEDIES AGAINST INDEMNIFYING PARTIES WITH RESPECT TO ANY
CLAIMS ARISING FROM ANY BREACH OF THE OBLIGATIONS UNDER CLAUSE 7.2.1, 7.2.2 OR
ANY CLAIM TO THE EXTENT THAT THE LIABILITY OF THE RELEVANT INDEMNIFYING PARTY IN
RESPECT OF THAT CLAIM ARISES FROM FRAUD.  FOR THE AVOIDANCE OF DOUBT, ANY
LIABILITY FOR CLAIMS ARISING FROM FRAUD ON THE PART OF ANY SELLERS SHALL BE
SEVERAL AND NOT JOINT.


 


8.1.8                      CLAIMS PROCEDURE FOR INDEMNIFICATION.  SUBJECT TO THE
LIMITATIONS ON LIABILITY SET FORTH HEREIN, WHENEVER ANY CLAIM SHALL ARISE FOR
INDEMNIFICATION HEREUNDER (“CLAIM”), THE PARTY MAKING SUCH CLAIM (THE
“INDEMNIFIED PARTY”) SHALL PROMPTLY DELIVER A NOTICE OF CLAIM TO EACH PERSON
FROM WHOM THE INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”), INCLUDING
THE SELLERS’ REPRESENTATIVES, AS APPLICABLE; PROVIDED, HOWEVER, THAT DURING THE
ESCROW PERIOD, THE PURCHASER SHALL ONLY BE OBLIGATED TO DELIVER A NOTICE OF
CLAIM TO THE PERSONS REQUIRED UNDER CLAUSE 3.5.2.  THE FAILURE TO GIVE SUCH
NOTICE OF CLAIM SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY OF ITS
INDEMNIFICATION OBLIGATIONS CONTAINED HEREIN, EXCEPT TO THE EXTENT THE FAILURE
TO GIVE SUCH NOTICE OF CLAIM ACTUALLY AND MATERIALLY PREJUDICES THE RIGHTS OF
THE INDEMNIFYING PARTY.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO BE
REPRESENTED, AT ITS OWN EXPENSE, BY ADVISORY COUNSEL AND ACCOUNTANTS, IN CASE OF
ANY CLAIM BY A THIRD PARTY, ANY SUIT OR CLAIM BY ANY GOVERNMENTAL BODY, OR ANY
LEGAL, ADMINISTRATIVE OR ARBITRATION PROCEEDING, WITH RESPECT TO WHICH THE
INDEMNIFYING PARTY MAY HAVE LIABILITY UNDER THE PROVISIONS OF CLAUSE 8.  THE
INDEMNIFIED PARTY SHALL MAKE AVAILABLE TO THE INDEMNIFYING PARTY AND ITS
ATTORNEYS AND ACCOUNTANTS, AT ALL REASONABLE TIMES DURING NORMAL BUSINESS HOURS,
ALL BOOKS AND RECORDS WITHIN THE INDEMNIFIED PARTY’S POSSESSION OR CONTROL
RELATING TO SUCH SUIT, CLAIM OR PROCEEDING, AND THE INDEMNIFIED PARTY WILL
RENDER TO THE INDEMNIFYING PARTY SUCH ASSISTANCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO INSURE PROPER AND ADEQUATE DEFENSE OF ANY SUCH SUIT, CLAIM OR
PROCEEDING.


 


8.1.9                      IN THE EVENT OF A CLAIM BY A THIRD PARTY AGAINST THE
INDEMNIFIED PARTY FROM WHICH ANY CLAIM SHALL ARISE, THE INDEMNIFYING PARTY SHALL
DEFEND SUCH THIRD PARTY CLAIM OR ACTION AT THE INDEMNIFYING PARTY’S EXPENSE.  IN
NO EVENT SHALL THE INDEMNIFIED PARTY ENTER INTO ANY SETTLEMENT OR COMPROMISE OF
ANY INDEMNIFIED CLAIM WITHOUT THE INDEMNIFYING PARTY’S PRIOR WRITTEN CONSENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE INDEMNIFYING PARTY
SHALL HAVE CONTROL OVER THE DEFENSE AND SETTLEMENT OF ANY INDEMNIFIED CLAIM,
PROVIDED HOWEVER THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY ENTER INTO ANY
SETTLEMENT OR COMPROMISE OF ANY INDEMNIFIED CLAIM WITHOUT THE INDEMNIFIED
PARTY’S PRIOR WRITTEN CONSENT IF SUCH SETTLEMENT OR COMPROMISE (I) INCLUDES
EITHER EQUITABLE OR INJUNCTIVE RELIEF AGAINST THE INDEMNIFIED PARTY;
(II) INCLUDES AN ADMISSION OF LIABILITY OR WRONG DOING ON BEHALF OF THE

 

24

--------------------------------------------------------------------------------



 


INDEMNIFIED PARTY; OR (III) COULD REASONABLY BE EXPECTED TO CREATE OR INCREASE
LIABILITIES OF THE INDEMNIFIED PARTY.


 


8.2                                 SURVIVE CLOSING.


 

The obligations under this Clause 8 shall survive Closing, provided that all
Claims for indemnification under this Clause 8 (except for a claim with respect
to any breach of Clause 7.2.1, 7.2.2 or fraud on the part of any Seller) must be
asserted on or prior to the date that is eighteen (18) months after the Closing
Date.

 

9.                                      CONFIDENTIALITY


 


9.1                               EACH PARTY UNDERTAKES TO THE OTHER PARTIES
THAT THEY SHALL TREAT AS STRICTLY CONFIDENTIAL ALL INFORMATION RECEIVED OR
OBTAINED BY THEM OR THEIR EMPLOYEES, AGENTS OR ADVISERS AS A RESULT OF ENTERING
INTO OR PERFORMING THIS AGREEMENT INCLUDING INFORMATION RELATING TO THE
PROVISIONS OF THIS AGREEMENT, THE NEGOTIATIONS LEADING UP TO THIS AGREEMENT, THE
SUBJECT MATTER OF THIS AGREEMENT OR THE BUSINESS OR AFFAIRS OF ANY PARTY OR ANY
AFFILIATE OF SUCH PARTY AND SUBJECT TO THE PROVISIONS OF CLAUSE 9.2 THAT THEY
WILL NOT AT ANY TIME HEREAFTER MAKE USE OF OR DISCLOSE OR DIVULGE TO ANY PERSON
ANY SUCH INFORMATION AND SHALL USE THEIR BEST ENDEAVORS TO PREVENT THE
PUBLICATION OR DISCLOSURE OF ANY SUCH INFORMATION.


 


9.2                               THE RESTRICTIONS CONTAINED IN CLAUSE 9.1 SHALL
NOT APPLY SO AS TO PREVENT ANY PARTY FROM MAKING ANY DISCLOSURE REQUIRED BY LAW
OR BY ANY SECURITIES EXCHANGE OR SUPERVISORY OR REGULATORY OR GOVERNMENTAL BODY
PURSUANT TO RULES TO WHICH SUCH PARTY IS SUBJECT OR FROM MAKING ANY DISCLOSURE
TO ANY PROFESSIONAL ADVISER FOR THE PURPOSES OF OBTAINING ADVICE (PROVIDED
ALWAYS THAT THE PROVISIONS OF THIS CLAUSE 9 SHALL APPLY TO AND EACH PARTY SHALL
PROCURE THAT THEY APPLY TO AND ARE OBSERVED IN RELATION TO, THE USE OR
DISCLOSURE BY SUCH PROFESSIONAL ADVISER OF THE INFORMATION PROVIDED TO HIM) NOR
SHALL THE RESTRICTIONS APPLY IN RESPECT OF ANY INFORMATION WHICH COMES INTO THE
PUBLIC DOMAIN OTHERWISE THAN BY A BREACH OF THIS CLAUSE 9 BY ANY PARTY.


 

10.                               FURTHER ASSURANCE


 


10.1                         THE PARTIES HERETO SHALL DO AND EXECUTE OR PROCURE
TO BE DONE AND EXECUTED ALL SUCH FURTHER ACTS, DEEDS, DOCUMENTS AND THINGS AS
MAY BE NECESSARY TO GIVE FULL EFFECT TO THE TERMS AND INTENT OF THIS AGREEMENT.


 

11.                               NO PARTNERSHIP


 


11.1                         NOTHING CONTAINED OR IMPLIED IN THIS AGREEMENT
SHALL CONSTITUTE OR BE DEEMED TO CONSTITUTE A PARTNERSHIP OR AGENCY BETWEEN THE
PARTIES AND SAVE AS EXPRESSLY AGREED HEREIN NONE OF THE PARTIES SHALL HAVE ANY
AUTHORITY TO BIND OR COMMIT ANY OTHER PARTY.


 

12.                               REMEDIES


 


12.1         RIGHTS CUMULATIVE.


 

Each and all of the various rights, powers and remedies of a Party will be
considered to be cumulative with and in addition to any other rights, powers and
remedies which such Party may have to seek under Applicable Laws in the event of
the breach of any of the terms of this Agreement.

 


12.2                           NOT AFFECTED BY CLOSING.


 

Closing shall not prejudice a Party’s rights and remedies in relation to
breaches committed by another Party at or before Closing.

 

25

--------------------------------------------------------------------------------


 

13.                               CONSENTS


 

At Closing, the Sellers waive all their rights arising out of the Prior
Agreement and give all consents and waivers as may be required under the terms
of the Prior Agreement, the memorandum and articles of association of the
Company, or any other related documents to effect the transactions contemplated
under this Agreement.

 

14.                               COSTS


 


14.1                           EACH PARTY SHALL PAY ITS OWN COSTS AND
DISBURSEMENTS OF AND INCIDENTAL TO THE PREPARATION AND EXECUTION OF THIS
AGREEMENT.


 

15.                               ASSIGNMENT


 


15.1                         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, PERMITTED ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF THE
PARTIES HERETO.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREIN MAY BE
ASSIGNED BY THE PURCHASER, PROVIDED THAT THE PURCHASER SHALL GUARANTEE THE
FULFILLMENT OF THE PAYMENT OBLIGATIONS BY ANY FUTURE ASSIGNEE UNDER THIS
AGREEMENT AND HAS OBTAINED WRITTEN CONSENT OF SUCH ASSIGNMENT FROM THE SELLERS
WHO HOLD AT LEAST 50% OF THE SHARES IMMEDIATELY PRIOR TO THE CLOSING, NO LESS
THAN FIVE (5) BUSINESS DAYS PRIOR TO EFFECTING SUCH ASSIGNMENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY DENIED.  THE SELLERS MAY ASSIGN ITS RIGHTS OR DELEGATE
ITS OBLIGATIONS UNDER THIS AGREEMENT ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY DENIED.


 

16.                               ENTIRE AGREEMENT


 


16.1                         THIS AGREEMENT (TOGETHER WITH ANY OTHER AGREEMENTS
REFERRED TO HEREIN) CONSTITUTES THE WHOLE AGREEMENT BETWEEN THE PARTIES AND
SUPERSEDES ANY PREVIOUS AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER HEREOF.


 

17.                               AMENDMENT


 


17.1                           NO VARIATION OR AMENDMENT TO THIS AGREEMENT SHALL
BE EFFECTIVE UNLESS IN WRITING SIGNED BY AUTHORIZED REPRESENTATIVES OF EACH OF
THE PARTIES.


 

18.                               NOTICES


 


18.1                           CONTACT DETAILS.


 

Any notices, requests and other communications required or permitted under this
Agreement shall be in writing and will be deemed to have been duly given only if
delivered personally, by email, or by facsimile transmission or mailed (postage
prepaid) or couriered to the Parties at the following addresses or facsimile
numbers:

 


18.1.1                 COMPANY.


 

China HR.com Holdings Ltd

4/F, CITIC Building #2

19 Jianguomenwai Avenue

Chaoyang District

Beijing, China

Attention: Rita Tam

 

26

--------------------------------------------------------------------------------


 


18.1.2                 NON-MANAGEMENT SHAREHOLDERS.

 

For the Non-Management Shareholders and the Management Shareholders, to the
address or facsimile number for each Non-Management Shareholder and each
Management Shareholder as set forth on Part II of Schedule 2 hereto.

 

With a copy (which shall not constitute notice) to:

Morrison and Foerster LLP

Attention: Steven L. Toronto

Suite 3408, China World Tower 2

No. 1, Jianguomenwai Avenue,

Beijing 100004, P.R.C.

Telephone: 86-10 6505 9090

Facsimile: 86 10 6505 9091

E-mail: SToronto@mofo.com

 


18.1.3                 ESOP HOLDERS.


 

For the ESOP Holders, to the care of Mr. Jianguo Zhang, Attorney-in-Fact for the
ESOP Holders at:

 

Mr. Jianguo Zhang.

9/F, Xinzu Building

No. 6 Ritan Road

Chaoyang District

Beijing, P.R.C.

Telephone: 86-010-65860110-1010

Facsimile: 86-010-65006964

E-mail: jianguo666@yahoo.com.cn

 


18.1.4                 MR. JIANGUO ZHANG, MR. JIEXIAN ZHANG, MR. XUEBIN LU AND
MR. SHENGPING TANG.


 


FOR MR. JIANGUO ZHANG, MR. JIEXIAN ZHANG, MR. XUEBIN LU AND MR. SHENGPING TANG,
EACH IN THEIR INDIVIDUAL CAPACITIES, AT:


 

Mr. Jianguo Zhang.

9/F, Xinzu Building

No. 6 Ritan Road

Chaoyang District

Beijing, P.R.C.

Telephone: 86-010-65860110-1010

Facsimile: 86-010-65006964

E-mail: jianguo666@yahoo.com.cn

 

Mr. Jiexian Zhang

Room 2505, Building No. 11

Wan Ke Xing Yuan, Yangshan Road

Chaoyang District, Beijing, P.R.C.

Telephone: 86-13901081292

Facsimile: 8610-5136 7122

E-mail: zhangjiexian@gmail.com

 

Mr. Xuebin Lu

Room 1005, Building 70, Yuan Yang Tian Di

Ba Li Zhuang Xi Li, Chaoyang District,

Beijing, P.R.C.

Telephone: 86-010-85860014

 

27

--------------------------------------------------------------------------------


 

Facsimile: 86- 010-65866155

Mobile: 86- 13621311311

Email: yuanfengge@vip.sina.com

 

Mr. Shengping Tang

E-Career Shanghai

4th Floor, No. 8 of Bao Qing Road

Xuhui District, Shanghai, P.R.C.

Telephone: 86-021-61418848

Facsimile: 86-021-61418846

E-mail: tangshengping0034@hotmail.com

 


18.1.5                 SELLER REPRESENTATIVES.


 

Union Advance Group Limited

c/o Susan Yiu

Chinese Secretaries & Managers Limited

9th Floor Tung Ning Building

249-253 Des Voeux Road Central

Hong Kong

Telephone: (852)2544-8093

Facsimile: (852)2541-5885

E-mail: jianguo666@yahoo.com.cn

 

E-Career Holdings Limited

Attention to: Kathy Xu,

Managing Partner,

Capital Today Group ,

Suite 3808, Jin Mao Tower,

88 Century Boulevard,

Pudong, Shanghai 200121

China

Telephone: (86 21) 5098 8886

Cell: (86) 138 1819 7988

E-mail: kathyxu@capitaltoday.com

 

Good Connection Enterprises Limited

Room 2505, Building No. 11

Wan Ke Xing Yuan, Yangshan Road

Chaoyang District, Beijing, P.R.C.

Telephone: 86-13901081292


FACSIMILE: 8610-5136 7122


E-MAIL: ZHANGJIEXIAN@GMAIL.COM


 

Full Moon Resources Limited

1902 Bank of America Tower,

12 Harcourt Road,

Central,

Hong Kong

Telephone: (852) 3900 8282

Facsimile:  (852) 3900 8123

E-mail: francis.p.leung@gmail.com

 

28

--------------------------------------------------------------------------------


 


18.1.6                PURCHASER, TMP AND MWI.


 

Monster Worldwide, Inc.

Attention: Michael C. Miller

622 Third Avenue

New York, New York 10017

Telephone: (212) 351-7000

Facsimile: (917) 256-8526

E-mail: Michael.Miller@monster.com

 

With a copy (which shall not constitute notice) to:

Baker & McKenzie LLP

Attention: Howard Wu

Unit 1601, Jin Mao Tower

88 Century Avenue

Pudong, Shanghai 200121, People’s Republic of China

Fax: +86 21 5047 0020

E-mail: howard.wu@bakernet.com

 


18.2                           DELIVERY.


 

All such notices, requests and other communications will:

 


18.2.1                IF DELIVERED BY EMAIL OR PERSONALLY TO THE ADDRESS AS
PROVIDED IN THIS SECTION, BE DEEMED GIVEN UPON DELIVERY WITHOUT RECEIPT OF ANY
ERROR MESSAGE;


 


18.2.2                IF DELIVERED BY FACSIMILE TRANSMISSION TO THE FACSIMILE
NUMBER AS PROVIDED IN THIS SECTION, BE DEEMED GIVEN WHEN CONFIRMATION OF ITS
TRANSMISSION HAS BEEN RECORDED BY THE SENDER’S FACSIMILE MACHINE; AND


 


18.2.3                IF DELIVERED BY MAIL OR COURIER IN THE MANNER DESCRIBED
ABOVE TO THE ADDRESS AS PROVIDED IN THIS SECTION, BE DEEMED GIVEN FIVE
(5) BUSINESS DAYS AFTER POSTING IT (IN EACH CASE REGARDLESS OF WHETHER SUCH
NOTICE, REQUEST OR OTHER COMMUNICATION IS RECEIVED BY ANY OTHER PERSON TO WHOM A
COPY OF SUCH NOTICE IS TO BE DELIVERED PURSUANT TO THIS CLAUSE 18).


 


18.3                           CHANGE OF CONTACT DETAILS.


 

Any Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Parties in accordance with this Clause18.

 

19.                               WAIVER


 


19.1                           NO WAIVER.


 

The exercise or partial exercise of any right, power or remedy will neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such Party.

 


19.2                           IN WRITING.


 

Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition.

 

29

--------------------------------------------------------------------------------


 


19.3                          SINGLE WAIVER DOES NOT IMPLY GENERAL WAIVER.

 

No waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion.

 

20.                               SEVERABILITY

 


20.1                         IF AT ANY TIME, ANY PROVISION OF THIS AGREEMENT IS
OR BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT UNDER THE LAWS OF
ANY JURISDICTION, THE LEGALITY, VALIDITY AND ENFORCEABILITY OF SUCH PROVISION
UNDER THE LAW OF ANY OTHER JURISDICTION, AND OF THE REMAINING PROVISIONS OF THIS
AGREEMENT, SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

 

21.                               COUNTERPARTS

 


21.1                         THIS AGREEMENT MAY BE ENTERED INTO ON SEPARATE
PAGES, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL BUT
EACH PAGE SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT AND SHALL TAKE
EFFECT FROM THE TIME OF EXECUTION OF THE LAST PAGE.  IMMEDIATE EVIDENCE THAT A
PAGE HAS BEEN EXECUTED MAY BE PROVIDED BY TRANSMISSION OF SUCH PAGE BY FACSIMILE
MACHINE OR ELECTRONIC MAIL WITH THE ORIGINAL EXECUTED PAGE TO BE FORTHWITH PUT
IN THE MAIL.


 

22.                               GOVERNING LAW

 


22.1                          THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE LAWS OF NEW YORK, WITHOUT REFERENCE TO ANY CONFLICTS OF LAW PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

23.                               DISPUTE RESOLUTION

 


23.1                          ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, OR THE INTERPRETATION,
BREACH, TERMINATION OR VALIDITY HEREOF, SHALL BE RESOLVED THROUGH CONSULTATION
BETWEEN ANY OF THE PARTIES HERETO.  SUCH CONSULTATION SHALL BEGIN IMMEDIATELY
AFTER ONE PARTY HAS DELIVERED TO ONE OR MORE OTHER PARTIES A NOTICE OF CLAIM. 
IF, WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH THE NOTICE OF CLAIM IS
DELIVERED, THE DISPUTE CANNOT BE RESOLVED, THE DISPUTE SHALL BE SUBMITTED TO
ARBITRATION UPON THE REQUEST OF ANY PARTY TO THE DISPUTE.


 


23.2                          THE ARBITRATION SHALL BE CONDUCTED IN HONG KONG
AND UNDER THE HONG KONG INTERNATIONAL ARBITRATION CENTRE (“HKIAC”) ADMINISTERED
ARBITRATION RULES IN FORCE WHEN THE NOTICE OF ARBITRATION (AS PROVIDED UNDER THE
HKIAC ADMINISTERED ARBITRATION RULES) (THE “NOTICE OF ARBITRATION”) IS
SUBMITTED, SAVE THAT TO THE EXTENT OF ANY INCONSISTENCY ONLY THE PROVISIONS OF
THIS CLAUSE 23 SHALL PREVAIL.  THERE SHALL BE THREE (3) ARBITRATORS.  THE
COMPLAINANT OR COMPLAINANTS, ON THE ONE HAND, AND THE RESPONDENT OR RESPONDENTS,
ON THE OTHER, SHALL EACH NOMINATE ONE (1) ARBITRATOR WITHIN THIRTY (30) DAYS
AFTER THE DELIVERY OF THE NOTICE OF ARBITRATION TO THE RESPONDENT(S).  THE
APPOINTMENT OF PARTY-NOMINATED ARBITRATORS SHALL BE CONFIRMED BY THE HKIAC
COUNCIL.  BOTH ARBITRATORS SHALL AGREE ON THE THIRD ARBITRATOR WITHIN THIRTY
(30) DAYS OF THEIR CONFIRMATION BY THE HKIAC COUNCIL.  SHOULD EITHER THE
COMPLAINANT(S) OR RESPONDENT(S) FAIL TO APPOINT AN ARBITRATOR WITHIN THE TIME
LIMITS SPECIFIED OR SHOULD THE TWO ARBITRATORS FAIL WITHIN THIRTY (30) DAYS OF
THEIR CONFIRMATION TO REACH AGREEMENT ON THE THIRD ARBITRATOR, SUCH ARBITRATOR
SHALL BE APPOINTED BY THE HKIAC COUNCIL.


 


23.3                          THE ARBITRATION PROCEEDINGS SHALL BE CONDUCTED IN
ENGLISH.

 

30

--------------------------------------------------------------------------------



 


23.4                         EACH PARTY SHALL COOPERATE WITH ANY OF THE PARTIES
TO THE DISPUTE IN MAKING FULL DISCLOSURE OF AND PROVIDING COMPLETE ACCESS TO ALL
INFORMATION AND DOCUMENTS REQUESTED BY ANY OF THE PARTIES TO THE DISPUTE IN
CONNECTION WITH SUCH ARBITRATION PROCEEDINGS, SUBJECT ONLY TO ANY
CONFIDENTIALITY OBLIGATIONS BINDING ON SUCH PARTY.


 


23.5                         THE COSTS OF ANY ARBITRATION SHALL BE BORNE BY THE
LOSING PARTY OR PARTIES, UNLESS OTHERWISE DETERMINED BY THE ARBITRATION
TRIBUNAL.


 


23.6                         WHEN ANY DISPUTE OCCURS AND WHEN ANY DISPUTE IS
UNDER ARBITRATION, EXCEPT FOR THE MATTERS IN DISPUTE THE PARTIES SHALL CONTINUE
TO FULFILL THEIR RESPECTIVE OBLIGATIONS AND SHALL BE ENTITLED TO EXERCISE THEIR
RIGHTS UNDER THIS AGREEMENT.


 


23.7                         THE AWARD OF THE ARBITRATION TRIBUNAL SHALL BE
FINAL AND BINDING UPON THE PARTIES TO THE DISPUTE, AND THE PREVAILING PARTY MAY
APPLY TO A COURT OF COMPETENT JURISDICTION FOR ENFORCEMENT OF SUCH AWARD.


 


23.8                         ANY PARTY TO A DISPUTE UNDER THIS CLAUSE 23 SHALL
BE ENTITLED TO SEEK INJUNCTIVE RELIEF OR OTHER MEASURES OF INTERIM PRESERVATION
OR PROTECTION FROM ANY COURT OF COMPETENT JURISDICTION PENDING THE CONSTITUTION
OF THE ARBITRATION TRIBUNAL AND IN DOING SO SHALL NOT BE DEEMED TO BE ACTING
INCONSISTENTLY WITH THIS AGREEMENT TO ARBITRATE.


 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Agreement has been executed on the day and year first
above written.

 

 

China HR.com Holdings Ltd

 

 

 

 

 

 

By

/s/ Jianguo ZHANG

 

 

Print Name: Jianguo ZHANG

 

 

Title: Authorized Signatory

 

 

 

 

 

 

Monster Worldwide Limited

 

 

 

 

 

 

By

/s/ Andrea Bertone

 

 

Print Name: Andrea Bertone

 

 

Title: Director

 

 

 

 

 

 

Monster Worldwide Netherlands B.V.

 

 

 

 

 

 

By

/s/ Rob Brouwer

 

 

Print Name: Rob Brouwer

 

 

Title: Director of Parent
Company/Corporate Director

 

 

 

 

 

 

Monster Worldwide Inc.

 

 

 

 

 

 

By

/s/ Salvatore Iannuzzi

 

 

Print Name: Salvatore Iannuzzi

 

 

Title: Chairman, President and Chief
Executive Officer

 

 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT IN RELATION TO CHINA HR.COM
HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

E-Career Holdings Ltd.

 

 

 

 

 

 

 

By

/s/ Xin XU

 

 

Print Name: Xin XU ([CHINESE CHARACTERS])

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Good Connection Enterprises Limited

 

 

 

 

 

 

By

/s/ Jiexian ZHANG

 

 

Print Name: Jiexian ZHANG ([CHINESE CHARACTERS])

 

Title: Director

 

 

 

 

 

 

 

Full Moon Resources Limited

 

 

 

 

 

 

 

By

/s/ LEUNG Pak To

 

 

Print Name: LEUNG PAK TO

 

 

Title: Director

 

 

 

 

 

 

 

Macintosh Associates Limited

 

 

 

 

 

 

 

By

/s/ WONG Siu Kong

 

 

Print Name: WONG SIU KONG

 

 

Title: DIRECTOR

 

 

 

 

 

 

 

Beauchamp Int’l Limited

 

 

 

 

 

 

 

By

/s/ Shiu Kwong YIP

 

 

Print Name: Shiu Kwong Yip

 

 

Title: Director

 

 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT IN RELATION TO CHINA HR.COM
HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

Surbiton Investments Limited

 

 

 

 

 

 

 

By

/s/ Adrian Hau Chak FU

 

 

Print Name: Adiran Hau Chak FU

 

 

Title: Director

 

 

 

 

 

 

 

Union Advance Group Limited

 

 

 

 

 

 

 

By

/s/ Jianguo ZHANG

 

 

Print Name: Jianguo ZHANG ([CHINESE CHARACTERS])

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Empire People Limited

 

 

 

 

 

 

 

By

/s/ Shengping TANG

 

 

Print Name: Shengping TANG ([CHINESE CHARACTERS])

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Great Strategies Group Limited

 

 

 

 

 

 

 

By

/s/ Xuebin LU

 

 

Print Name: Xuebin LU ([CHINESE CHARACTERS])

 

 

Title: Authorized Signatory

 

 

 

 

 

 

All United Consultants Limited

 

 

 

 

 

 

By

/s/ Xiaowen ZHANG

 

 

Print Name: Xiaowen ZHANG ([CHINESE CHARACTERS])

 

Title: Authorized Signatory

 

 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT IN RELATION TO CHINA HR.COM
HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

Jiexian ZHANG ([CHINESE CHARACTERS])

 

 

 

 

 

 

By

/s/ Jiexian ZHANG

 

 

 

 

 

 

 

Jianguo ZHANG ([CHINESE CHARACTERS])

 

 

 

 

 

 

 

By

/s/ Jianguo ZHANG

 

 

 

 

 

 

 

Xuebin LU ([CHINESE CHARACTERS])

 

 

 

 

 

 

 

By

/s/ Xuebin LU

 

 

 

 

 

 

 

Shengping TANG ([CHINESE CHARACTERS])

 

 

 

 

 

 

 

By

/s/ Shengping TANG

 

 

 

 

 

 

 

Xiaowen ZHANG ([CHINESE CHARACTERS])

 

 

 

 

 

 

By

/s/ Xiaowen ZHANG

 

 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT IN RELATION TO CHINA HR.COM
HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

Each of the ESOP Holders

 

 

 

By:

/s/ Jianguo ZHANG

 

 

Jianguo ZHANG ([CHINESE CHARACTERS])

 

 

Attorney-in-fact by Power of Attorney

 

 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT IN RELATION TO CHINA HR.COM
HOLDINGS LIMITED

 

--------------------------------------------------------------------------------